 
Exhibit 10.1
 


 


 
SHARE PURCHASE AGREEMENT
 
dated as of December 3, 2007
 
by and among
 
VANSHIP HOLDINGS LIMITED,
a Liberian corporation,
 
ENERGY INFRASTRUCTURE MERGER CORPORATION
a Marshall Islands corporation
 
and
 
ENERGY INFRASTRUCTURE ACQUISITION CORP.,
a Delaware corporation
 
relating to the purchase of shares of companies owning
9 ocean-going vessels
 

--------------------------------------------------------------------------------



Table of Contents

SECTION 1.
DEFINITIONS
1
     
SECTION 2.
INTENTIONALLY OMITTED
13
     
SECTION 3.
SALE AND PURCHASE
13
     
SECTION 4.
COVENANTS OF THE SELLER
17
     
SECTION 5.
COVENANTS OF EIAC AND THE BUYER
18
     
SECTION 6.
REGISTRATION RIGHTS; LOCK UP
20
     
SECTION 7.
DIVIDENDS
27
     
SECTION 8.
NO SOLICITATION OF OTHER ACQUISITIONS
28
     
SECTION 9.
DIRECTOR NOMINEES AND OFFICERS; MANAGEMENT STRUCTURE
29
     
SECTION 10.
BINDING AGREEMENTS; NON-COMPETITION
30
     
SECTION 11.
REPRESENTATIONS AND WARRANTIES OF THE SELLER
32
     
SECTION 12.
REPRESENTATIONS AND WARRANTIES OF THE BUYER
41
     
SECTION 13.
REPRESENTATIONS AND WARRANTIES OF EIAC
43
     
SECTION 14.
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE SELLER
45
     
SECTION 15.
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE BUYER AND EIAC
47
     
SECTION 16.
FURTHER ASSURANCES AND OTHER MATTERS
50
     
SECTION 17.
INDEMNITIES
51
     
SECTION 18.
TAX RETURNS AND PRE-CLOSING TAXES AND STRADDLE PERIOD TAXES
53
     
SECTION 19.
CONFIDENTIALITY AND ANNOUNCEMENTS
57
     
SECTION 20.
TERM AND TERMINATION
58
     
SECTION 21.
MISCELLANEOUS
59

 
i

--------------------------------------------------------------------------------


 
Schedules
 
Schedule 1 - Carry-Over Financing
 
Schedule 2 - Legal Proceedings
 
Schedule 11(c) - Required Consents
 
Schedule 11(d) - Ownership of SPV Shares
 
Schedule 11(f) - Vessels
 
Schedule 11(g) - Governmental Actions
 
Schedule 11(j) - Tax sharing or allocation agreements
 
Schedule 11(p) - Material Contracts
 
Schedule 11(q) - Defaults; Breaches of Material Contracts
 
Schedule 11(r) - Business Conduct
 
Schedule 11(z) - Bank Accounts
 
Schedule 12(g) - Buyer’s Corporate Documents
 
Schedule 12(h) - Buyer’s outstanding shares of common stock, rights and warrants
 
Schedule 12(j) - Buyer’s Contractual Liabilities
 
Schedule 13(g) - EIAC’s Contractual Liabilities
 
Schedule 13(h) - EIAC’s insider loans
 
Schedule 13(i) - EIAC’s outstanding shares of common stock, rights and warrants
and shares outstanding on a fully diluted basis
 

--------------------------------------------------------------------------------



SHARE PURCHASE AGREEMENT
 
THIS SHARE PURCHASE AGREEMENT, dated as of December 3, 2007 (this “Agreement”),
is made by and among VANSHIP HOLDINGS LIMITED, a Liberian corporation (the
“Seller”), ENERGY INFRASTRUCTURE MERGER CORPORATION, a Marshall Islands
corporation (the “Buyer”), and ENERGY INFRASTRUCTURE ACQUISITION CORP., a
Delaware corporation (“EIAC”).
 
WITNESSETH:
 
WHEREAS, the Seller and the Buyer desire to effect the Sale and Purchase; and
 
WHEREAS, in connection with the Sale and Purchase, and as part of the same
integrated transaction (such that neither the Sale and Purchase nor the Merger
shall occur without the other), EIAC and the Buyer shall consummate the Merger.
 
NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants and agreements herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
SECTION 1.  DEFINITIONS.
 
(a)  Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
 
“Accounts” means together the Audited Financial Statements and the Interim
Financial Statements and any other financial statements as may be provided by
Seller with respect to each of the SPVs.
 
“Acknowledgment and Agreement” means the acknowledgment and agreement in respect
of Section 6(h)(ii) of this Agreement, and also as provided by (i) Robert
Ventures Limited pursuant to which it agrees not to transfer any shares of EIAC
common stock issuable to it upon conversion of the convertible promissory notes
in the aggregate principal amount of $2,685,000 until the earlier of the
termination of this Agreement pursuant to Section 20 hereof or the consummation
of the business combination and (ii) the holders of the units purchased in the
Initial Private Placement pursuant to which they agree not to transfer any of
the common stock contained therein until the earlier of the termination of this
Agreement pursuant to Section 20 hereof or the consummation of the business
combination, as required to be executed pursuant to the terms of Section 14(p)
hereof, such acknowledgment and agreement to be in form and substance
satisfactory to the parties hereto and thereto.
 
“Acquisition Proposal” means any proposal of EIAC, the Buyer or an Affiliate of
either to effect a business combination with a target business (other than with
the Seller).
 
“Acquisition Registration Statement” means the Registration Statement on Form
F-4 or S-4 to be filed by the Buyer with the SEC in connection with the Sale and
Purchase.
 
1

--------------------------------------------------------------------------------


“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.
 
“Affiliate” means a Person who, directly or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
such Person. For purposes of this definition, “control”, when used with respect
to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have correlative meanings.
 
“Ancillary Agreements” means, collectively, the Acknowledgment and Agreements,
the Dividend Waiver Agreements, Employment Contracts, the Dividend Escrow
Agreement, SOC Escrow Agreement, the Option Agreement and all other agreements
identified herein and required to be delivered in connection herewith or
therewith.
 
“Aggregate Purchase Price” means, collectively, the Cash Consideration, the
Stock Consideration and the Warrant Consideration.
 
“Arab Boycott Clause” means any clause in a Charter or other contract of
employment for a Vessel that warrants, confirms or implies that the Vessel (or
the SPV owning such Vessel) performing thereunder complies with the Arab League
boycott of Israel or indicates that such Vessel is not blacklisted by the Arab
League.
 
“Audited Financial Statements” means, collectively, the audited individual
balance sheet of each SPV for each of the three fiscal years ended as of
December 31, 2004, 2005, and 2006 or from the date of their incorporation, if
later, and the related audited individual statements of income, retained
earnings, stockholders’ equity and cash flows of such SPV, together with all
related or required notes and schedules thereto, accompanied by the reports
thereon of the Seller’s Accountants, all prepared in accordance with GAAP.
 
“Beldan” means Beldan Marine Limited.
 
“Business” means the principal business of each SPV, which is ownership and
chartering of VLCCs.
 
“business combination” shall have the meaning assigned such term in the
prospectus summary of the Prospectus.
 
“Business Day” means a day (other than a Saturday, Sunday or public holiday)
when banks in Hong Kong and New York are open for business.
 
“Buyer Common Stock” means the common stock, par value $.0001 per share, of the
Buyer.
 
“Buyer Indemnitees” means, collectively, the Buyer, EIAC and their respective
officers, directors, successors and permitted assigns, and each other person, if
any, who controls the Buyer Indemnitees.
 
2

--------------------------------------------------------------------------------


“Buyer’s Portion” shall have the meaning set forth in Section 18(f).
 
“Carry-Over Financing” means those financing arrangements described on Schedule
1 existing as of the date hereof in respect of the Vessels; provided that (a)
the parties hereto shall amend and restate Schedule 1 on the Closing Date so
that the financing arrangements described therein are those which the parties
hereto mutually agree will exist on and after the Closing Date (such mutual
agreement not to be unreasonably withheld by any party; and (b) notwithstanding
anything herein to the contrary, the Seller and/or the SPVs may amend, restate,
pay or prepay any of the financing arrangements listed on Schedule 1 between the
date hereof and the Closing Date with the consent of EIAC and the Buyer, such
consent not to be unreasonably withheld or delayed.
 
“Cash Consideration” means $643,000,000 minus the principal amount of any
Carry-Over Financing as of the Closing Date plus the sum of the Closing Date Net
Current Assets of each SPV
 
“Charter” means the time charter of each Vessel by the relevant SPV to the
Charterer named therein, as set forth in Schedule 11(q).
 
“Charterer” means the time charterer of any Vessel pursuant to a Charter.
 
“Claims” means any and all administrative, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of non-compliance or
violation, investigations, audits, proceedings, consent orders or consent
agreements.
 
“Closing” means completion of the Merger and the Sale and Purchase in accordance
with Section 3(c).
 
“Closing Date” has the meaning set forth in Section 3(c).
 
“Closing Date Balance Sheet” for an SPV shall mean a balance sheet of the SPV
prepared by Seller in accordance with GAAP reflecting the assets and liabilities
of the SPV on the Closing Date.
 
“Closing Date Net Current Assets” of an SPV shall mean the excess of the assets
of such SPV shown on the Closing Date Balance Sheet of such SPV, other than such
SPV’s Vessel, over the liabilities of such SPV shown on the Closing Date Balance
Sheet, other than any liability for any Carry-Over Financing.
 
“Code” means, except as the context may otherwise state expressly, the U.S.
Internal Revenue Code of 1986, as amended.
 
“Competitive Business” means a business which can reasonably be regarded as
being in direct competition with the Business during the Non-Compete Period.
 
“Disclosed Legal Proceedings” shall mean those litigations, arbitrations and
other legal proceedings identified in Schedule 2.
 
3

--------------------------------------------------------------------------------


“Disclosure Letter” means the disclosure letter dated as of the Closing Date
from the Seller to the Buyer and EIAC, and any other disclosure letter dated and
delivered from the Seller to the Buyer and EIAC prior to the Closing Date
pursuant to Section 4(b)(x), in each case, in connection with the Seller’s
representations and warranties under Section 11 hereof.
 
“Dividend Escrow Agreement” means the escrow agreement among the Buyer, the
Escrow Agent and the parties named in Section 7(b) and (c) upon the terms and
conditions of which the Dividend Waiver Securities held by the parties
identified in Section 7(b) and (c) shall be held in escrow, such escrow
agreement to be in form and substance reasonably acceptable to the Buyer, the
Escrow Agent and the parties identified in Section 7(b) and (c).
 
“Dividend Waiver Agreement” means an agreement between the Buyer and the parties
named in Section 7(b) and (c) pursuant to which the parties named in Section
7(b) and (c) agree to waive all rights to receive the First Year Dividend
(whenever paid) in respect of the Dividend Waiver Securities, such Dividend
Waiver Agreement to be in form and substance reasonably acceptable to the
parties hereto and thereto.
 
“Dividend Waiver Securities” means all shares of Buyer Common Stock and any
warrant, right, option or other form of security exercisable or convertible for
Buyer Common Stock, except for an aggregate of 5,268,849 shares of EIAC common
stock held by the Initial Stockholders, which are already held in escrow
pursuant to the Stock Escrow Agreement (and the corresponding Shares of Buyer
Common Stock to be issued upon the Merger).
 
“EBITDA” means, for any period, the sum of: revenue less operating expenses
excluding gains or losses on disposal of property and equipment. For the
avoidance of doubt, (i) depreciation and amortization, impairment of assets,
non-recurring costs or expenses, extraordinary items, unusual items, and any
other non operating income or expenses shall not be included in the calculation
of EBITDA and (ii) all items referred to in this definition of EBITDA shall be
determined in accordance with U.S. generally accepted accounting principles in
effect as of the date of this Agreement.
 
“Effective Time” has the meaning set forth in Section 3(c)(i).
 
“Employee” means any person employed by any SPV under a contract of employment
but does not include any crew member manning any Vessel under the applicable
technical management contract.
 
“Employment Contract” means the agreement to be executed between each Key Person
and the Buyer relating to the employment of such Key Person by the Buyer.
 
“Employment Legislation” means legislation applying in Hong Kong affecting
contractual or other relations between employers and their employees or workers,
including but not limited to any legislation and any amendment, extension or
re-enactment of such legislation.
 
“Environmental Claims” means Claims relating in any way to any Environmental Law
or any Environmental Permit, including, without limitation, (a) any and all
Claims by Governmental Authorities for enforcement, cleanup, removal, response,
remedial or other actions or damages pursuant to any applicable Environmental
Law and (b) any and all Claims by any person seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to
health, safety or the environment.
 
4

--------------------------------------------------------------------------------


“Environmental Laws” means any federal, state, regional or foreign law, statute,
treaty, regulation, policy, guidance, order, injunction, judgment or decision of
any Governmental Authority relating to the protection of natural resources, the
environment and public and employee health and safety and shall include, without
limitation, the International Convention for the Prevention of Pollution from
Ships, and, in each case, the regulations promulgated pursuant thereto, and any
applicable analogous state statutes, and the regulations promulgated pursuant
thereto, as such laws have been amended or supplemented.
 
“Environmental Permits” means all permits, approvals, identification numbers,
licenses and other authorizations required under any applicable Environmental
Law.
 
“Escrow Agent” means Fortis Capital Corp. acting through its office located at
520 Madison Avenue, New York, New York 10022.
 
“Escrow Shares” shall have the meaning assigned such term in the Stock Escrow
Agreement.
 
“Estimated Tax Returns” means any Tax Returns filed or to be filed in connection
with estimated Tax payments which estimated Tax payments are to be made on or
before the Closing Date.
 
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC thereunder, as the same shall be in effect
from time to time.
 
“Financing” shall mean a written commitment from a lending institution to make
available to the Buyer a credit facility in such amount and on such terms as
shall be agreed to by and among Buyer, Seller and EIAC (and without requiring
any continuing guarantees or security from Seller or any Seller’s Affiliates).
 
“Financing Private Placement” means the private placement of up to 5 million
Financing Private Placement Units at a purchase price of $10.00 per unit for an
aggregate purchase price of up to $50 million.
 
“Financing Private Placement Unit” means a unit consisting of one share of Buyer
Common Stock and one warrant to purchase one share of Buyer Common Stock,
exercisable at $8.00 per warrant, substantially in the form of the IPO Warrants.
 
“First Anniversary” means the date corresponding to the first anniversary of the
Closing Date.
 
“First Fiscal Year” means a fiscal year of the Buyer commencing on the Closing
Date and ending on the First Anniversary.
 
5

--------------------------------------------------------------------------------


“First Year Dividend” means a cash dividend in the amount of $1.54 per share of
Buyer Common Stock to be paid for the First Fiscal Year.
 
“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.
 
“Governmental Approvals” means all governmental filings, authorizations and
approvals that are required (if any) for the Merger and the Sale and Purchase.
 
“Governmental Authority” means any federal, national, supranational,
international, state, regional, local or provincial government, governmental,
regulatory or administrative authority, agency, instrumentality or commission or
any court, tribunal, or judicial or arbitral body.
 
“Hazardous Materials” means (a) any compound or chemical that is defined, listed
or otherwise classified as a toxic pollutant, toxic or hazardous substance,
extremely hazardous substance or chemical or hazardous waste, medical waste,
bio-hazardous or infectious waste under or regulated by Environmental Laws; (b)
petroleum, petroleum-based or petroleum-derived products; and (c)
polychlorinated biphenyls.
 
“IACS” means the International Association of Classification Societies.
 
“Indebtedness” means with respect to any Person to the extent required to be
reflected as a liability on a balance sheet for such Person prepared in
accordance with GAAP, (a) any indebtedness for borrowed money or issued in
substitution for or exchange of indebtedness for borrowed money, (b) any
indebtedness evidenced by any note, bond, debenture or other debt security, (c)
any indebtedness for the deferred purchase price of property or services with
respect to which a Person is liable, contingently or otherwise, as obligor or
otherwise (other than trade payables and other current liabilities incurred in
the ordinary course of business), (d) any obligations under capitalized leases
with respect to which a Person is liable as obligor, (e) any indebtedness
secured by a Lien on a Person’s assets, (f) any distributions payable or
loans/advances payable to any Affiliates, shareholders or partners as of the
Closing, which are not paid at Closing, (g) any other liabilities recorded in
accordance with GAAP on the balance sheet of such Person which are not due
within one year of the Closing, and (h) any accrued interest, prepayment
penalties and premiums on any of the foregoing.
 
“Initial Private Placement” means the private placement of EIAC units made in
accordance with Regulation S under the Securities Act as described in the
Prospectus.
 
“Initial Stockholders” shall have the meaning assigned such term in the Stock
Escrow Agreement.
 
“Initial Stockholders’ Undertaking” shall have the meaning assigned such term in
Section 5(a)(vi).
 
“Interim Financial Statements” means the unaudited balance sheets of the SPVs as
of September 30, 2006 and September 30, 2007 and the related statements of
income, retained earnings, stockholders’ equity and cash flows of such SPVs,
together with all related or required notes and schedules thereto applicable for
financial statements of such nature, all prepared in accordance with GAAP.
 
6

--------------------------------------------------------------------------------


“IPO” means EIAC’s initial public offering made pursuant to the Prospectus.
 
“IPO Warrants” means the warrants contained in the units sold to the public in
connection with the IPO.
 
“JVCo” means the Bahamas corporation in which Seller is a shareholder.
 
“Key Person” means each of Captain Charles Arthur Joseph Vanderperre (“Captain
Vanderperre”) and Mr. Fred Cheng.
 
“Knowledge of the Seller” or any similar phrase means the actual knowledge of
each of Captain Vanderperre and Mr. Fred Cheng.
 
“Laws” in respect of any Person means any applicable national, international,
federal, state, local or foreign statute, law, ordinance, regulation, rule,
code, executive order, injunction, judgment, decree or other order of any
Governmental Authority to which that Person is subject.
 
“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, arising under any Law or Action and those arising under any
contract, agreement, arrangement, commitment or undertaking.
 
“Lien” means any lien, mortgage, security interest, tax lien, pledge,
encumbrance, conditional sale or title retention arrangement, or any other
interest or equity of any Person (including any right to acquire, option or
right of pre-emption) in property designated to secure the repayment of
indebtedness, or other adverse claim or restriction whether arising by agreement
or under any statute or law, or otherwise.
 
“Losses” means all direct losses, damages, judgments, awards, orders,
settlements, costs and expenses (including, without limitation, interest,
penalties, court costs and reasonable legal fees and expenses, but excluding any
incidental damages, consequential damages, special damages, damages arising out
of business interruption or lost profits, damages arising through the
application of any statutory multiplier to any Losses, punitive damages or loss
of reputation).
 
“Maritime Guideline” means any rule, code of practice, convention, protocol,
guideline or similar requirement or restriction to which a Vessel is subject
that is imposed or published by any Governmental Authority, the International
Maritime Organization, such Vessel’s classification society or the insurer(s) of
such Vessel.
 
“Material Adverse Effect” means any circumstance, change in, or effect on the
Vessels or the SPVs that, individually or in the aggregate with any other
circumstances, changes in, or effects on, the SPVs or the Vessels is, or might
reasonably be expected to be, materially adverse to the business, operations,
assets or liabilities, employee relationships, customer or supplier
relationships, prospects, results of operations or the condition (financial or
otherwise) of the SPVs or the Vessels on an individual or aggregate basis;
provided, however, that “Material Adverse Effect” shall not include the impact
on such business, operations, assets or liabilities, employee relationships,
customer or supplier relationships, prospects, results of operations or the
condition (financial or otherwise) of the SPVs or the Vessels solely arising out
of or solely attributable to: (i) conditions or effects that generally affect
the industries in which the SPVs or the Vessels operate (including legal and
regulatory changes), (ii) effects resulting from changes in general economic or
political conditions, (iii) effects resulting from changes affecting capital
market conditions (including in the case of each of clauses (i) and (ii) above,
any effects or conditions resulting from an outbreak or escalation of
hostilities, war, acts of terrorism, political instability or other national or
international calamity, crisis, emergency, epidemic or natural disaster, or any
governmental or other response to any of the foregoing, in each case whether or
not involving the United States), (iii) effects resulting from changes in laws
or GAAP, (iv) effects relating to the announcement of the execution of this
Agreement or the transactions contemplated hereby, assuming compliance with
Section 19 hereof, (v) effects resulting from compliance with the terms and
conditions of this Agreement or the transactions contemplated hereby by the
Seller or any SPV or consented to in writing by the Buyer or (vi) effects
resulting from any action or omission of the Buyer or any of its Affiliates
other than as permitted or contemplated pursuant to the terms of this Agreement.
For the avoidance of doubt, a Material Adverse Effect shall be measured only
against past performance of the SPVs and the Vessels, and not against any
forward-looking statements, financial projections or forecasts of the Seller or
any SPV.
 
7

--------------------------------------------------------------------------------


“Material Contract” has the meaning set forth in Section 11(p).
 
“Merger” means the business combination of EIAC with the Buyer to be effected by
way of a merger in which the Buyer is the surviving corporation.
 
“Merger Proxy” means the Proxy Statement to be filed with the SEC by EIAC
pursuant to Section 14(a) of the Exchange Act in connection with the Merger.
 
“NASD” shall mean the National Association of Securities Dealers, Inc., or any
successor self regulatory organization.
 
“Non-Compete Period” means the period commencing on the Closing Date and ending
on the third anniversary thereof.
 
“Option Vessels” means each of the newbuilding vessels described in the Option
Agreement.
 
“Option Agreement” means the agreement to be executed between the Buyer and the
Option Vessel Seller(s) pursuant to which the Buyer shall have the option to
acquire the ownership interest in the Option Vessels held by such Option Vessel
Seller(s) until 90 days before the delivery date of each Option Vessel at the
higher of fair market value of or the price offered by a Third Party for such
Option Vessel on the date of the Buyer’s proposed exercise of such option, such
Option Agreement to be in form and substance reasonably acceptable to Seller,
EIAC and Buyer.
 
8

--------------------------------------------------------------------------------


“Option Vessel Seller(s)” means, in respect of the Option Vessels, the Seller
and/or one or more subsidiaries of the Seller that in each case has an ownership
interest in one or more of such vessels.
 
“Order” means any judgment, order, decree, writ, ruling, charge or injunction
issued by any court or Governmental Authority or administrative body or agency
or arbitral authority.
 
“Out-of-Pocket Expenses” shall include, but not be limited to, reasonable
attorney’s fees, accountant fees and other related professional fees and
disbursements.
 
“Permits” means all the health and safety and other permits (including, without
limitation, Environmental Permits) licenses, authorizations, certificates,
exemptions and approvals of Governmental Authorities necessary for the current
use and operation of the relevant Vessel and the conduct of the Business.
 
“Permitted Liens” means (a) Liens disclosed in the Accounts or any Schedules to
this Agreement, (b) Liens created or permitted by the Carry-Over Financing, (c)
Liens for Taxes not yet due and payable or which are being contested diligently
and in good faith by appropriate proceedings, as set forth in Schedule 2, (d)
mechanics’, workmens’, repairmens’, warehousemens’, carriers’ or other like
Liens arising in the ordinary course of business of the SPVs, any of which do
not exceed $500,000 on an individual basis or $1,000,000 in the aggregate, (e)
Liens securing rental payments under capitalized leases, (f) Liens that do not
otherwise materially detract from the value or current use of the applicable
asset, (g) Liens to be removed, and which are actually removed, prior to or at
Closing, (h) Liens for which title insurance coverage, bonding or an
indemnification has been obtained, (i) Liens for current crew wages not
exceeding three (3) months, (j) Liens for salvage or general average, (k) Liens
arising from the supply of goods and/or services to any Vessel in the ordinary
course of business, (l) Liens arising under charters (including the Charters)
entered into in the ordinary course of business and (m) Liens securing claims
which are completely covered by insurance.
 
“Person” means any individual, partnership, firm, corporation, joint venture,
association, trust, unincorporated organization, limited liability company,
limited liability partnership or other legal entity.
 
“Pre-Closing Taxes” means all Taxes (other than those arising as a result of a
Section 338 Election) incurred by, imposed on or asserted against any SPV for a
Pre-Closing Tax Period.
 
“Pre-Closing Tax Period” means any tax period of an SPV ended or ending on or
before the Closing Date.
 
“Pre-Closing Tax Returns” means any and all Tax Returns of an SPV for each
Pre-Closing Tax Period.
 
“Prepaid Taxes” means all payments of Taxes made in respect of the Tax liability
of any SPV (whether by reason of an estimated Tax payment or otherwise) on or
prior to the Closing Date, including any refunds or credits attributable to a
Pre-Closing Tax Period, applied to a Straddle Period.
 
9

--------------------------------------------------------------------------------


“Prospectus” means the Final Prospectus dated July 18, 2006 with respect to the
IPO.
 
“Registrable Securities” shall mean (a) the Buyer Common Stock issued to and
owned by the Seller or any Seller’s Affiliates as the Stock Consideration, (b)
the shares of Buyer Common Stock underlying the warrants transferred to the
Seller as Warrant Consideration and owned by the Seller or any Seller’s
Affiliates, (c) the Buyer Common Stock issued to and owned by the Seller or any
Seller’s Affiliates pursuant to the terms of Section 3(d) of this Agreement and
(d) the Buyer Common Stock contained in the Financing Private Placement Units
and the Buyer Common Stock issuable upon exercise of the warrants contained
therein issued to and owned by the Seller or any Seller’s Affiliates.
 
“Registrable Securities Holder” shall mean any of the Seller or a Seller’s
Affiliate holding the Registrable Securities.
 
“Registration Buyer Indemnitees” means, collectively, the Buyer, the Buyer
Indemnitees and any other person (including each underwriter) who participated
in the offering of such Registrable Securities.
 
“Requested Stock” shall have the meaning set forth in Section 6(b)(ii).
 
“Resale Registration Statement” means a registration statement filed by the
Buyer with the SEC on Form F-1 or S-1 (or Form F-3 or S-3 (or other comparable
short form) if eligible) under the Securities Act for the purpose of registering
the resale of Registrable Securities.
 
“Reserved Tax Liability” means that part of Seller’s Portion of any Straddle
Period Taxes of an SPV which is shown as a current liability on the Closing Date
Balance Sheet of such SPV.
 
“Sale and Purchase” means the sale by the Seller and the purchase by the Buyer
of the SPV Shares in accordance with the terms of this Agreement.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Section 338 Election” means an election that may be made by the Buyer or any of
its nominated subsidiaries under Section 338(g) of the Code in respect to the
acquisition of the SPV Shares hereunder.
 
“Securities Act” shall mean the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the SEC thereunder, as the same shall be in effect from
time to time.
 
“Seller’s Affiliates” mean any entity which is an Affiliate of the Seller.
 
“Seller’s Indemnitees” means, collectively, the Registrable Securities Holders,
their respective directors and officers and each other person, if any, who
controls the Registrable Securities Holders.
 
“Seller’s Portion” shall have the meaning set forth in Section 18(f).
 
“SK Shipping” means SK Shipping Co. Limited, a Korean corporation.
 
10

--------------------------------------------------------------------------------


“SK Shipping Venture” means the agreement between JVCo and SK Shipping in
respect of a profit and loss share for a VLCC that is chartered to SK Shipping.
 
“SOC Escrow Agreement” means the escrow agreement among the Buyer, the Seller
and the Escrow Agent upon the terms and conditions of which the SOC Escrow
Amount shall be held in escrow, in form and substance reasonably acceptable to
the Buyer, the Seller and the Escrow Agent.
 
“SOC Escrow Amount” means $17,250,000.
 
“SPV” means each corporation indicated on Schedule 11(f), which wholly owns a
Vessel.
 
“SPV Shares” means all the outstanding ordinary shares of an SPV on the Closing
Date.
 
“Stock Consideration” means 13,500,000 shares of the Buyer Common Stock.
 
“Stock Escrow Agreement” means that certain Stock Escrow Agreement dated as of
July 21, 2006 among EIAC, the Initial Stockholders and Continental Stock
Transfer & Trust Company.
 
“Straddle Period” means any tax period of an SPV that begins on or before the
Closing Date and ends after the Closing Date.
 
“Straddle Period Tax Return” means any Tax Return of an SPV that relates to a
Straddle Period.
 
“Straddle Period Taxes” means all Taxes (other than those arising as a result of
a Section 338 Election) incurred by, imposed on, or asserted against any SPV for
a Straddle Period.
 
“Surviving Corporation” has the meaning set forth in Section 14(f).
 
“target business” shall have the meaning assigned such term in the prospectus
summary of the Prospectus.
 
“Tax” or “Taxes” means (i) any and all taxes, fees, levies, duties, tariffs,
imposts, and other charges of any kind (together with any and all interest,
penalties, additions to tax and additional amounts imposed with respect thereto)
imposed by any Governmental Authority, including any income, franchise, windfall
or other profits, gross receipts, property, sales, use, capital stock, payroll,
employment, social security, workers’ compensation, unemployment compensation,
net worth, excise, withholding, ad valorem, stamp, transfer, value added, gains,
license, registration, documentation, recording, occupancy, occupation,
estimated, minimum, customs, duties, tariffs or other similar taxes and charges,
whether disputed or not, (ii) any liability for or in respect of the payment of
any amount of a type described in clause (i) of this definition as a result of
being a member of an affiliated, combined, consolidated, unitary or other group
for Tax purposes, and (iii) any liability for or in respect of the payment of
any amount described in clauses (i) or (ii) of this definition of another Person
as a transferee or successor, as a responsible person, as a result of a tax
sharing or allocation agreements, or otherwise.
 
11

--------------------------------------------------------------------------------


“Tax Matter” means any inquiry, claim, assessment, audit, proceeding or similar
event with respect to Taxes.
 
“Tax Returns” means any and all returns, reports, forms, claims for refund or
credit, and information returns filed or required to be filed with any
Governmental Authority (including any Schedule or attachment thereto) in
connection with the reporting, determination, assessment, collection or payment
of any Tax.
 
“Third Parties” means all Persons and Governmental Authorities other than
parties to this Agreement or their Affiliates.
 
“Third Party Approvals” means all approvals, consents, licenses and waivers from
Third Parties that are required to effect the Merger and the Sale and Purchase.
 
“Third Party Claim” means a claim for money damages brought by a Third Party.
 
“Trust Fund” has the meaning set forth in Section 16(d).
 
“Trust Fund Claim” has the meaning set forth in Section 16(d).
 
“Univan” means Univan Ship Management Limited.
 
“$” means an amount expressed in United States dollars, the currency of the
United States of America.
 
“Vessel” or “Vessels” means each of the vessels listed on Schedule 11(f).
 
“VLCC” means a crude oil carrier vessel with a deadweight tonnage between
200,000 and 320,000 deadweight tons.
 
“Warrant Consideration” means an aggregate of 425,000 warrants to purchase Buyer
Common Stock.
 
“Worker” means any person who personally performs services for any SPV but who
is not in business on their own account or in a client/customer relationship,
but does not include any crew member manning any Vessel under the applicable
technical management contract.
 
(b)  Section and appendix or schedule or exhibit headings do not affect the
interpretation of this Agreement.
 
(c)  Words in the singular include the plural and in the plural include the
singular.
 
(d)  A reference to one gender includes a reference to the other gender, and a
reference to “including” means “including without limitation.”
 
(e)  A reference to a statute or statutory provision is a reference to it as it
is in force taking account of any amendment, extension or re-enactment and
includes any subordinate legislation in force made under it.
 
12

--------------------------------------------------------------------------------


(f)  Writing or written includes faxes but not e-mail.
 
(g)  Documents in agreed form are documents in the form agreed by the parties or
on their behalf and initialed by them or on their behalf for identification.
 
(h)  References to Sections, Schedules and Exhibits are to the Sections and
Schedules of this Agreement; references to paragraphs are to paragraphs of the
relevant Section or Schedule or Exhibit.
 
(i)  Reference to this Agreement include this Agreement, the Schedules and the
Exhibits (which are an integral part of this Agreement) as each may be amended
or varied in accordance with the terms hereof.
 
SECTION 2.  INTENTIONALLY OMITTED.
 
SECTION 3.  SALE AND PURCHASE.
 
(a)  On the terms of this Agreement, and immediately after the Merger, the
Seller shall sell and transfer or cause to be sold and transferred to the Buyer
or its nominated subsidiaries all of the SPV Shares and the Buyer shall buy and
pay for all of the SPV Shares for the Aggregate Purchase Price. Such SPV Shares
shall be free of all Liens (other than such Liens imposed by the Carry-Over
Financing) and with all rights that attach (or may in the future attach) to such
SPV Shares including, in particular, the right to receive all dividends and
distributions declared in respect of any period commencing on or after the
Closing Date and for the avoidance of doubt the Seller shall retain and be
entitled to receive and retain for its own benefit all dividends and
distributions declared in respect of any period up to the Closing Date.
 
(b)  The Seller on behalf of itself, JVCo and Golden Asia Limited waives any
right of pre-emption or other restriction on transfer in respect of the SPV
Shares or any of them conferred on the Seller or JVCo under the organizational
documents of any SPV, any shareholders’ agreement or otherwise.
 
(c)  Subject to Section 20, the Closing shall take place as soon as practicable
after the satisfaction or waiver of each of the conditions set forth in Sections
14 and 15 hereof or at such other time as the parties hereto agree (the “Closing
Date”) as soon as practicable following the receipt of the shareholder approval
required under Section 14(g). The Closing shall take place at the offices of
Loeb & Loeb LLP, 345 Park Avenue, New York, New York 10154, or at such other
location as the parties hereto agree.
 
In connection with the Closing:
 
(i)  the Buyer and EIAC shall cause the Merger to be consummated immediately
prior to the Closing (the time of such consummation of the Merger being the
“Effective Time”). Upon the consummation of the Merger, Buyer’s name shall be
changed to China Van Shipping Corporation (or such other name which is
acceptable to and as may be directed by Seller).
 
13

--------------------------------------------------------------------------------


(ii)  the Ancillary Agreements shall be executed by each party thereto (provided
that in the event that the Seller obtains deletion of the “mutual sales option”
clause from the Charter of the SHINYO OCEAN, then notwithstanding the foregoing,
execution of the SOC Escrow Agreement shall not be required).
 
(iii)  from the Cash Consideration otherwise due pursuant to Section 3(a) above
the Buyer shall:
 
(A) deposit the SOC Escrow Amount into the account designated in the SOC Escrow
Agreement (provided that in the event that the Seller obtains deletion of the
“mutual sales option” clause from the Charter of the SHINYO OCEAN, then
notwithstanding the foregoing, the SOC Escrow Amount shall not be payable to the
account designated in the SOC Escrow Agreement but shall instead be payable
under the immediately following clause (B) of this clause (iii)); and
 
(B) pay the balance of the Cash Consideration to the Seller to such account(s)
as the Seller shall direct, in each case, in immediately available funds
(provided that the Buyer shall deduct from such Cash Consideration and retain an
amount equal to the consideration payable by the Seller for the Financing
Private Placement Units purchased by the Seller).
 
(iv)  the Buyer shall deliver (or shall arrange to be delivered) to the Seller
one or more share certificates representing the Stock Consideration and effect
the transfer from one or more of the Initial Stockholders (free of cost to the
Seller) of one or more warrants representing the Warrant Consideration, in each
case registered in the name of the Seller or such Seller’s Affiliates as the
Seller may designate in writing.
 
(v)  the Seller shall deliver to the Buyer (or its nominated subsidiaries)
appropriate stock transfer documents in respect of all of the SPV Shares duly
executed by the registered owner thereof together with share certificates
representing such SPV Shares, as required in order to fully effect the transfer
thereof to Buyer (or its nominated subsidiaries) subject only to execution of
appropriate stock transfer documents by the Buyer or its nominated subsidiaries
and payment of applicable stamp duty, except for such share certificates as may
be retained by the financing institutions in connection with the Carry-Over
Financing.
 
(vi)  the Seller shall deliver to the Buyer the written resignation of the
directors and officers of each SPV if required to do so by the Buyer.
 
(vii)  each SPV will assign to Seller all of its rights to any litigation
(including arbitration or mediation proceedings) commenced in any part of the
world prior to the Closing Date (“Assignment of Rights”) and Seller will assume
and agree to indemnify each SPV in connection with all costs, expenses and other
liabilities in connection with such assigned rights (“Assumption of
Liabilities”), provided that where it is or may be contrary to the applicable
law to assign such rights or to maintain or participate in such an action, the
relevant SPV shall permit Seller at Seller’s sole cost and expense to undertake
such proceedings in its name and on its behalf and shall hold all proceeds of
such proceedings which it may actually receive in trust for Seller absolutely.
 
14

--------------------------------------------------------------------------------


(viii)  Mr. George Sagredos shall receive an aggregate of up to 1 million units
of the Buyer, each unit consisting of one share of Buyer Common Stock and a
warrant to purchase one share of Buyer Common Stock at an exercise price of
$8.00 per share substantially in the form of the IPO Warrants. Mr. Sagredos
shall in his sole discretion have the right to direct the issuance of 500,000 of
such units to Mr. Marios Pantazopoulos. The shares of Buyer Common Stock,
warrants and the shares of Buyer Common Stock issuable upon exercise thereof
shall have the same registration and other rights contained in Section 6 of this
Agreement and, solely for the purposes of such Section 6 rights, shall be deemed
to be Registrable Securities, and Mr. Sagredos and Mr. Pantazopoulos (or any
transferees of such securities) shall be deemed to be a holder of Registrable
Securities.
 
(ix)  all Dividend Waiver Securities shall be deposited with (in the case of
certificated shares), or registered in the name of (in the case of
uncertificated shares), the Escrow Agent pursuant to the terms of the Dividend
Escrow Agreement.
 
(d)  In addition to the Aggregate Purchase Price, the following shall constitute
additional consideration to be paid by the Buyer to the Seller for the
acquisition by the Buyer of the SPV Shares:
 
(i)  With respect to the first full twelve month period following the Closing
Date, in the event that the Vessels achieve EBITDA for such period equal to or
in excess of $75,000,000, then the Seller shall be entitled to receive, within
30 days following the end of such period, an additional 3,000,000 shares of
Buyer Common Stock at no cost. Any expense or other charge to earnings incurred
in conjunction with the award of these additional shares or other shares awarded
to EIAC or management will be added back to EBITDA for purposes of calculating
the share award. In the event that the Buyer sells any of the Vessels during the
first full twelve month period after the Merger, the consolidated EBITDA hurdle
for the first twelve month period will be reduced by an amount calculated as
follows:
 
First Twelve Month Reduction =A * (365/C - 1) - (D*E*(1-y%)).
 
where
 
A = actual EBITDA contribution for the first twelve month period from the Vessel
in question up to and including the closing of the sale of such Vessel,
 
15

--------------------------------------------------------------------------------


C = the number of days during the first twelve month period up to and including
the closing date of the sale of such Vessel,
 
D = the number of days of the scheduled offhire after the sale of such Vessel
(i.e., drydock or special survey) during the first twelve-month period,
 
E = the gross time charter rate of such Vessel for the first twelve-month
period, as presented in Schedule 11(p)(vi), and
 
y% = the brokerage commission on the gross time charter rate of such Vessel, as
presented in Schedule 11(p)(vi).
 
The consolidated EBITDA hurdle for the second twelve month period shall be
reduced by an amount calculated as follows:
 
Second Twelve Month Reduction = A *(365/C) - (D*E * (1-y%)).
 
where
 
D = the number of days of the scheduled offhire after the sale of such Vessel
(i.e., drydock or special survey) during the first twelve-month period,
 
E = the gross time charter rate of such Vessel for the second twelve-month
period, as presented in Schedule 11(p)(vi), and
 
y% = the brokerage commission on the gross time charter rate of such Vessel, as
presented in Schedule 11(p)(vi).
 
To illustrate, assume Buyer sells Vessel X on the 90th day of the first twelve
month period after the Closing Date, and that during the period from the Closing
Date up to and including the close of the 90th day Vessel X has earned EBITDA of
US$2,000,000. Assume also that Vessel X is due for drydock during the first
twelve month period with projected 20 offhire days and Vessel X is earning a
gross charter rate of $28,000 per day less 1.25% brokerage commission. Then the
EBITDA hurdle rate for purposes of calculating the earnout consideration for the
first twelve months would be reduced by US$5,558,111, calculated as follows:
 
US$2,000,000 * (365/90 - 1) - (US$28,000 * (1-1.25%) * 20) = US$5,558,111
 
and the EBITDA hurdle for the second twelve month period would be reduced by
 
US$2,000,000 * (365/90) - (US$28,000 * (1-1.25%) * 0) = US$8,111,111
 
plus
 
(ii)  With respect to the second twelve month period following the Closing Date,
in the event that the Vessels achieve EBITDA for such period equal to or in
excess of $75,000,000, then the Seller shall be entitled to receive within 30
days following the end of such period, an additional 3,000,000 shares of Buyer
Common Stock at no cost. Any expense or other charge to earnings incurred in
conjunction with the award of these additional shares or other shares awarded to
EIAC or management will be added back to EBITDA for purposes of calculating the
share award. In the event that the Buyer sells any of the Vessels during the
second twelve month period after the Merger, the consolidated EBITDA hurdle for
the second twelve month period will be reduced by an amount calculated as
follows:
 
16

--------------------------------------------------------------------------------


Second Twelve Month Reduction =A * (365/C - 1) - (D*E*(1-y%)).
 
where
 
A = actual EBITDA contribution for the Vessel for the second twelve month period
up to and including the closing of the sale of such Vessel,
 
C = the number of days during the second twelve month period up to and including
the closing date of the sale of such Vessel,
 
D = the number of days of the scheduled offhire after the sale of such Vessel
(i.e., drydock or special survey) during the second twelve-month period,
 
E = the gross time charter rate of such Vessel for the second twelve-month
period, as presented in Schedule 11(p)(vi), and
 
y% = the brokerage commission on the gross time charter rate of such Vessel, as
presented in Schedule 11(p)(vi).
 
For the avoidance of doubt, the additional 6,000,000 shares of Buyer Common
Stock, if issued in accordance with subclauses (i) and (ii) above, shall not be
subject to any lock-up from the date of any such issuance.
 
SECTION 4.  COVENANTS OF THE SELLER.
 
(a)  The Seller will use its best efforts to deliver to EIAC no later than
December 14, 2007 (or such later date as shall be agreed to in writing between
EIAC and Seller) true and complete copies of the Audited Financial Statements
and the Interim Financial Statements, accompanied by a related Management’s
Discussion and Analysis of Financial Condition in form and substance in
accordance with the requirements of the Securities Act for purposes of the
Merger Proxy and the Acquisition Registration Statement.
 
(b)  Between the date hereof and the Closing Date, the Seller shall:
 
(i)  use its best efforts to prevent the SPVs from becoming insolvent (within
the meaning of the U.S. Bankruptcy Code);
 
(ii)  use its best efforts to ensure that each SPV shall continue to operate its
respective Business as it is currently conducted;
 
17

--------------------------------------------------------------------------------


(iii)  use its best efforts to ensure that each SPV shall retain ownership of
the Vessel owned by such SPV, provided that an SPV may sell its Vessel if EIAC
and the Buyer have consented in advance to such sale;
 
(iv)  use reasonable commercial efforts to ensure that each SPV shall perform
its respective obligations under each Charter;
 
(v)  use its best efforts to continue to keep each SPV, each Vessel and the SPV
Shares free and clear of any Liens, other than Permitted Liens, and use its best
efforts to ensure that each SPV shall forbear from creating any Liens, claims or
encumbrances of any kind upon the Vessels, the SPV Shares or any other material
assets of the SPVs, in each case other than in the ordinary course of business;
 
(vi)  [intentionally omitted];
 
(vii)  [intentionally omitted];
 
(viii)  use its best efforts to ensure that the Closing Date Net Current Assets
of each SPV shall be not less than zero;
 
(ix)  use reasonable commercial efforts to obtain the consent or waiver of any
party to a Carry-Over Financing, to the extent such consent or waiver is
necessary to continue such financing arrangements upon the consummation of the
Sale and Purchase; and
 
(x)  to the extent that the terms of any representation and warranty contained
in Section 11 are no longer accurate and complete, Seller shall promptly provide
EIAC and Buyer with a Disclosure Letter with the corrected complete and accurate
information.
 
(c)  Subsequent to the Closing Date, to the extent not waived or paid pursuant
to the SOC Escrow Agreement, promptly pay any obligation due pursuant to the
“mutual sales option” clause in the relevant Charter.
 
(d)  Seller shall use its best reasonable efforts to cause the Financing to be
committed on or before December 17, 2007.
 
SECTION 5.  COVENANTS OF EIAC AND THE BUYER.
 
(a)  Each of EIAC and the Buyer covenants with the Seller that it shall:
 
(i)  use its best efforts to assist the Seller in procuring the Financing;
 
(ii)  as soon as is reasonably practicable following the date hereof, and after
receipt of the required financial statements of the SPVs, file the Merger Proxy
and Acquisition Registration Statement with the SEC;
 
18

--------------------------------------------------------------------------------


(iii)  use its best efforts to materially comply with all applicable rules and
regulations of the SEC in connection with the Merger and the Sale and Purchase;
 
(iv)  obtain all Governmental Approvals and take all other actions, as may be
necessary or reasonably appropriate in order to effect the Merger and the Sale
and Purchase;
 
(v)  have received prior to the Closing Date a market stand-off agreement signed
by each of the Initial Stockholders, such market stand-off agreement to be in
form and substance satisfactory to the Seller;
 
(vi)  have received prior to the Closing Date an undertaking (“Initial
Stockholders’ Undertaking”) executed by each of the Initial Stockholders that
they shall not without the prior written consent of the Seller exercise any
rights they may have under the Stock Escrow Agreement to cause the release of
any of the Escrow Shares prior to the First Anniversary, other than as permitted
pursuant to Sections 3.2 and 4.3 of the Stock Escrow Agreement, such undertaking
to be in form and substance reasonably satisfactory to the Seller and provided
that in the case of any transfer of the Escrow Shares pursuant to Section 4.3 of
the Stock Escrow Agreement the transferee of such shares shall first enter into
an undertaking with the Seller in terms equivalent to the Initial Stockholders’
Undertaking and acceptable to the Seller; and
 
(vii)  from the date hereof until the Closing Date (unless this Agreement is
otherwise terminated earlier), not enter into any obligations, commitments or
liabilities except as (1) necessary to effect the Merger and the Sale and
Purchase or (2) subject to the terms of Section 8 hereof, in connection with the
business of either of Buyer or EIAC as currently conducted or as disclosed in
the Prospectus.
 
(b)  Each of EIAC and the Buyer shall not without the prior written consent of
the Seller permit any change to be made in its Certificate or Articles of
Incorporation (as the case may be) or Bylaws or issue any shares or rights to
acquire shares until Closing save only as may be necessary to fulfill its
obligations in connection with the Merger and the Sale and Purchase.
 
(c)  At least ten (10) days prior to the initial filing of the Merger Proxy or
Acquisition Registration Statement or Resale Registration Statement, and at
least five (5) days prior to the filing of any amendment of or supplements to
the Merger Proxy or Acquisition Registration Statement or Resale Registration
Statement, or of any document that is to be incorporated by reference therein
after initial filing thereof with the SEC, and of any responses to the comments
of the SEC, Buyer and EIAC shall in each case provide copies of such documents
(including revised drafts) to the Seller, its counsel and auditors and other
advisors as specifically advised by Seller and make such of the representatives
of EIAC and the Buyer as shall be reasonably requested by the Seller, and their
respective counsel, auditors and advisors, available for discussion of such
document, including comments of and responses to the SEC; EIAC and Buyer shall
consult and cooperate with and take account of the comments and suggestions of
Seller and its counsel, auditors and advisors with regard to the foregoing; and
neither EIAC nor the Buyer shall file with the SEC or distribute to shareholders
or otherwise make publicly available any Merger Proxy, the Acquisition
Registration Statement, the Resale Registration Statement, any amendment of or
supplement to any of the foregoing, or any document that is to be incorporated
by reference therein after initial filing thereof with the SEC, nor any SEC
response letter or related correspondence, except (i) if pursuant to this
paragraph the Seller and its counsel shall have previously been furnished with a
copy thereof, and (ii) if the Seller (or any representative of Seller) shall
have provided its written consent (such consent not to be unreasonably withheld
or delayed) to such filing, distribution or other public release. In addition,
EIAC and Buyer shall not request acceleration of the effectiveness of the
Acquisition Registration Statement or Resale Registration Statement without the
written consent of Seller or its representative (such consent not to be
unreasonably withheld or delayed).
 
19

--------------------------------------------------------------------------------


 
SECTION 6.  REGISTRATION RIGHTS; LOCK UP.
 
(a)  Registration on Form F-4 / S-4. Buyer shall include the Registrable
Securities in the Acquisition Registration Statement to the extent that such
inclusion would not, in Buyer’s reasonable judgment, after receiving written
comments from the SEC that address the registration of the Registrable
Securities, materially hinder or delay the SEC’s declaration of effectiveness
thereof or approval of the Merger Proxy.
 
(b)  Registration of Registrable Securities.
 
(i)  “Demand Registration.” Upon request by the Seller or any other holder of
Registrable Securities, from time to time the Buyer shall prepare and file and
use its best efforts to have declared effective as soon as is reasonably
practical but in any event within 120 days from the date of such request the
Resale Registration Statement with the SEC and shall include all of the
Registrable Securities in such Resale Registration Statement (or such lesser
number of shares of Registrable Securities as is permitted under SEC rules,
regulations and interpretations) and shall keep such Resale Registration
Statement effective until all Registrable Securities are sold thereunder.
 
(ii)  “Piggyback Registration Rights.” If the Buyer shall determine to proceed
with the preparation and filing of a new registration statement under the
Securities Act in connection with the proposed offer and sale of any of its
securities (other than a registration statement on Form F-4 / S-4, S-8 or other
limited purpose form), the Buyer will give written notice of its determination
to any holder of Registrable Securities. Upon the written request from any such
holder of Registrable Securities, within 15 days after receipt of any such
notice from the Buyer, the Buyer will cause all of the Registrable Securities
covered by such request (the “Requested Stock”) held by any such holder of
Registrable Securities to be included in such registration statement, all to the
extent requisite to permit the sale or other disposition by the prospective
seller or sellers of the Requested Stock; provided that nothing herein shall
prevent the Buyer from, at any time, abandoning or delaying any such
registration.
 
(c)  Registration Procedures. Pursuant to the Buyer’s obligations as set forth
in Section 6(a) and 6(b), the Buyer will:
 
20

--------------------------------------------------------------------------------


(i)  prepare and file with the SEC the Acquisition Registration Statement and,
if requested in accordance with the provisions of subparagraph (b) above, the
Resale Registration Statement, and use its best efforts to cause each such
registration statement to become and remain effective for such period of time as
may be required for the disposition of such securities covered by such
registration statement by the holders thereof (which period of time shall not
expire earlier than the first date on which the Registrable Securities Holders
could sell or dispose the Registrable Securities without restrictions pursuant
to Rule 144(k) promulgated under the Securities Act);
 
(ii)  prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the Securities Act with respect to the sale or other disposition
of all securities covered by such registration statement until such time as all
of such securities have been fully disposed of;
 
(iii)  furnish to all selling security holders (including the Registrable
Securities Holders) such number of copies of the relevant prospectus, including
the relevant preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents, as such selling security holders may
reasonably request;
 
(iv)  use its best efforts to register or qualify the securities covered by such
registration statement under such other securities or blue sky laws of such
jurisdictions within the United States and Puerto Rico as each holder of such
securities shall request (provided, however, that the Buyer shall not be
obligated to qualify as a foreign corporation to do business under the laws of
any jurisdiction in which it is not then qualified or to file any general
consent to service or process), and do such other reasonable acts and things as
may be required of it to enable such holder to consummate the disposition in
such jurisdiction of the securities covered by such registration statement;
 
(v)  furnish, at the request of the selling Registrable Securities Holder(s), on
the date that such shares of Registrable Securities are delivered to the
underwriters for sale pursuant to a registration that is underwritten or, if
such Registrable Securities are not being sold through underwriters, on the date
that the registration statement with respect to such shares of Registrable
Securities becomes effective, (A) an opinion, dated such date, of the counsel
representing the Buyer for the purposes of such registration, addressed to the
underwriters, if any, and if such Registrable Securities are not being sold
through underwriters, then to the selling Registrable Securities Holder(s), in
customary form and covering matters of the type customarily covered in such
legal opinions; and (B) a comfort letter dated such date, from the independent
certified public accountants of the Buyer, addressed to the underwriters, if
any, and the selling Registrable Securities Holder(s), in a customary form and
covering matters of the type customarily covered by such comfort letters and as
they shall reasonably request;
 
21

--------------------------------------------------------------------------------


(vi)  enter into customary agreements (including an underwriting agreement in
customary form, it being understood that any underwriting agreement entered into
by the selling Registrable Securities Holder(s) with respect to an underwritten
offering of Registrable Securities will impose customary indemnification
obligations on the underwriter(s)) and take such other actions as are reasonably
required in order to expedite or facilitate the disposition of such Registrable
Securities;
 
(vii)  cooperate reasonably with any managing underwriter to effect the sale of
Registrable Securities, including but not limited to attendance of the Buyer’s
executive officers at any planned “road show” presentations to the extent that
such attendance does not unduly or unreasonably impact the performance of such
officer’s duties;
 
(viii)  notify the selling Registrable Securities Holder(s) and the
underwriter(s), if any, in writing at any time when the Buyer is aware that
offering documents include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing,
and at the request of any selling Registrable Securities Holder or underwriter,
prepare and furnish to such person(s) such reasonable number of copies of any
amendment or supplement to the offering documents as may be necessary so that,
as thereafter delivered to the purchasers of such shares, such offering
documents would not include any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing,
and to deliver to purchasers of any other securities of the Buyer included in
the offering copies of such offering documents as so amended or supplemented;
 
(ix)  promptly notify the selling Registrable Securities Holder(s) of (A) the
effectiveness of such offering documents, (B) the issuance by the SEC of an
order suspending the effectiveness of the offering documents, or of the threat
of any proceeding for that purpose, and (C) the suspension of the qualification
of any securities to be included in the offering documents for sale in any
jurisdiction or the initiation or threat of any proceeding for that purpose; and
 
(x)  cause all Registrable Securities to be listed on each securities exchange
on which similar securities issued by the Buyer are then listed.
 
It shall be a condition precedent to the obligation of the Buyer to take any
action pursuant to this Section 6 in respect of the securities which are to be
registered that the Registrable Securities Holder(s) shall furnish to the Buyer
such information regarding the securities held by the Registrable Securities
Holder(s) and the intended method of disposition thereof as the Buyer shall
reasonably request and as shall be required in connection with the action taken
by the Buyer.
 
22

--------------------------------------------------------------------------------


(d)  Expenses. All expenses incurred in complying with this Section 6 shall be
paid by the Buyer, including, without limitation, (i) all registration and
filing fees (including all expenses incident to filing with the NASD), (ii) all
“road show” expenses incurred by the Buyer or the Registrable Securities
Holder(s) and all applicable selling security holders, (iii) printing expenses,
(iv) fees and expenses of counsel for the Buyer, (v) the reasonable fees and
expenses of one counsel for the Registrable Securities Holders, (vi) expenses of
any special audits incident to or required by any such registration, (vii)
expenses of complying with the securities or blue sky laws of any jurisdiction
pursuant to Section 6(c)(iv) and (viii) any fees or disbursements of counsel for
any underwriter in respect of the securities sold by any applicable selling
security holders, including the Registrable Securities Holders, if applicable,
except that the Buyer shall not be liable for any fees, discounts or commissions
to any underwriter.
 
(e)  Indemnification and Contribution.
 
(i)  In the event of any registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, the Buyer shall indemnify and hold
harmless the Seller’s Indemnitees from and against any losses, claims, damages
or liabilities, joint or several, to which a Seller’s Indemnitee may become
subject under the Securities Act or any other statute or at common law, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon: (A) any untrue statement or any alleged untrue
statement of any material fact contained or incorporated by reference, on the
effective date thereof, in any registration statement under which such
securities were registered under the Securities Act, any preliminary prospectus
or final prospectus contained therein, any free writing prospectus or any
amendment or supplement thereto, (B) any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (C) any other violation of any applicable
securities laws, and in each of the foregoing circumstances shall pay for or
reimburse the Seller’s Indemnitees for any legal or any other expenses
reasonably incurred by all or any one of the Seller’s Indemnitees in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided, however, that, with respect to any Seller’s Indemnitee, the
Buyer shall not be liable in any such case to the extent that any such loss,
claim, damage or liability has been found by a court of competent jurisdiction
to have been based upon any actual untrue statement or actual omission made or
incorporated by reference in such registration statement, preliminary
prospectus, prospectus, free writing prospectus or any amendment or supplement
thereto solely in reliance upon and in conformity with written information
furnished to the Buyer by such Seller’s Indemnitee specifically for use therein.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of a Seller’s Indemnitee, and shall survive
the transfer of such securities by a Seller’s Indemnitee.
 
(ii)  In the event of any registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, the Registrable Securities Holders,
by acceptance hereof, agree to indemnify and hold harmless the Registration
Buyer Indemnitees against any losses, claims, damages or liabilities, joint or
several, to which the Registration Buyer Indemnitees may become subject under
the Securities Act or any other statute or at common law, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon: (A) any untrue statement or any alleged untrue statement
of any material fact contained or incorporated by reference, effective date
thereof, in any registration statement under which such securities were
registered under the Securities Act, any preliminary prospectus or final
prospectus contained therein, any free writing prospectus, or any amendment or
supplement thereto, or (B) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but in either case only to the extent that such untrue
statement or omission is (1) made in reliance on and in conformity with any
information furnished in writing by the Seller to the Buyer concerning the
Seller specifically for inclusion in the registration statement, preliminary
prospectus, prospectus, free writing prospectus or any amendment or supplement
thereto relating to such offering, and (2) is not corrected by the Seller and
distributed to the purchasers of shares within a reasonable period of time.
 
23

--------------------------------------------------------------------------------


(iii)  If the indemnification provided for in this Section 6 from an
indemnifying party is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnifying parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall include any legal or other fees or expenses
reasonably incurred by such party in connection with any investigation or
proceeding.
 
(iv)  The parties hereto agree that it would not be just and equitable if
contribution pursuant to Section 6(e)(iii) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
No person guilty of fraudulent misrepresentation (within the meaning of Section
11 (f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.
 
24

--------------------------------------------------------------------------------


(f)  “Market Stand-Off” Agreement. The Seller (on behalf of itself and each
Registrable Securities Holder) hereby agrees, in connection with any firm
commitment, underwritten primary public offering by the Buyer of its securities,
that it shall not, to the extent requested by the Buyer or a managing
underwriter of such securities, sell or otherwise transfer or dispose of or
engage in any other transaction regarding any Registrable Securities or other
shares of the Buyer then owned by the Seller or any Registrable Securities
Holder for a period not to exceed one hundred and eighty (180) days following
the effective date of a registration statement of the Buyer filed under the
Securities Act in connection with such firm commitment, underwritten public
offering by the Buyer.
 
(g)  Resale Exemptions; Reports Under Exchange Act. In order to permit a
Registrable Securities Holder to sell Registrable Securities, if it so desires,
pursuant to any applicable resale exemption under applicable securities laws and
regulations, the Buyer shall:
 
(i)  comply with all requirements under the Securities Act and all rules and
regulations of the SEC thereunder in connection with use of any such resale
exemption;
 
(ii)  make and keep available adequate and current public information regarding
the Buyer;
 
(iii)  file with the SEC in a timely manner, all reports and other documents
required to be filed under the Securities Act, the Exchange Act, or other
applicable securities laws and regulations;
 
(iv)  furnish to the Registrable Securities Holders, upon written request,
copies of annual reports required to be filed under the Exchange Act and other
applicable securities laws and regulations; and
 
(v)  furnish to the Registrable Securities Holders, upon written request (A) a
copy of the most recent quarterly report of the Buyer and such other reports and
documents filed by the Buyer with the SEC and (B) such other information as may
be reasonably required to permit the Registrable Securities Holders to sell
pursuant to any applicable resale exemption under the Securities Act or other
applicable securities law and regulations, if any.
 
(h)  Lock-up.
 
(i)  The Seller hereby agrees that, without the prior written consent of the
Buyer, it (A) will not, directly or indirectly, offer, sell, agree to offer or
sell, solicit offers to purchase, grant any call option or purchase any put
option with respect to, or pledge, borrow or otherwise dispose of, any of the
Registrable Securities, and (B) will not establish or increase any “put
equivalent position” or liquidate or decrease any “call equivalent position”
with respect to such Registrable Securities (in each case within the meaning of
Section 16 of the Exchange Act), or otherwise enter into any swap, derivative or
other transaction or arrangement that transfers to another, in whole or in part,
any economic consequence of ownership of such Registrable Securities, whether or
not such transaction is to be settled by delivery of Registrable Securities,
other securities, cash or other consideration, in either case for a period of
(x) one hundred and eighty (180) days with respect to one-half of such
Registrable Securities, and (y) three hundred and sixty five (365) days with
respect to the remaining Registrable Securities, in each case commencing on the
Closing Date; provided that, notwithstanding the foregoing, the Seller shall be
permitted to transfer all or any portion of the Registrable Securities to any
Seller’s Affiliate; provided, further, that prior to any such transfer the
transferor at its expense shall provide to the Buyer an opinion of counsel
reasonably acceptable to the Buyer to the effect that such transfer would not
require registration under the Securities Act. The Seller hereby further agrees
to cause each Registrable Securities Holder to enter into a lock-up agreement
giving effect to the provisions of this Section 6(h) immediately upon such
Registrable Securities Holder’s acquisition of an aggregate of any Registrable
Securities. The registration of the Registrable Securities as contemplated by
Sections 6(a) and (b) shall not be prohibited by this Section 6(h).
 
25

--------------------------------------------------------------------------------


(ii)  The Buyer and EIAC shall cause each of George Sagredos and Marios
Pantazopoulos to enter into an acknowledgment and agreement (as required by
Section 14(p)) providing that, without the prior written consent of the Buyer,
he (A) will not, directly or indirectly, offer, sell, agree to offer or sell,
solicit offers to purchase, grant any call option or purchase any put option
with respect to, or pledge, borrow or otherwise dispose of the 1 million units
of Buyer to be issued pursuant to Section 3(c)(viii) of this Agreement, or any
of the Buyer Common Stock or warrants included therein, and (B) will not
establish or increase any “put equivalent position” or liquidate or decrease any
“call equivalent position” with respect to 1 million units of Buyer to be issued
pursuant to Section 3(c)(viii) of this Agreement, or any of the Buyer Common
Stock or warrants included therein (in each case within the meaning of Section
16 of the Exchange Act), or otherwise enter into any swap, derivative or other
transaction or arrangement that transfers to another, in whole or in part, any
economic consequence of ownership of the 1 million units of Buyer to be issued
pursuant to Section 3(c)(viii) of this Agreement, or any of the Buyer Common
Stock or warrants included therein, whether or not such transaction is to be
settled by delivery of shares of Buyer Common Stock or warrants, other
securities, cash or other consideration, in either case for a period of one
hundred and eighty (180) days commencing on the Closing Date. The registration
rights contemplated by Sections 6(a) and (b) shall not be prohibited by this
Section 6(h)(ii).
 
(i)  Termination. The rights granted under this Section 6 shall expire at the
earlier of such time as the Registrable Securities Holders collectively (i) hold
less than five (5%) percent of the outstanding Buyer Common Stock, or (ii) are
eligible to sell their Registrable Securities without restriction under Rule
144(k) promulgated under the Securities Act (it being agreed, for purposes of
this Section 6(i), that the Buyer, upon the request of a Registrable Securities
Holder and at Buyer’s expense, shall provide to Buyer’s transfer agent a legal
opinion of its counsel regarding the ability of such holder to sell its
Registrable Securities under Rule 144(k) and any appropriate legend removal
instructions).
 
26

--------------------------------------------------------------------------------


(j)  Legends. The Seller hereby acknowledges and agrees that the Buyer shall
legend the share certificates representing the Registrable Securities to reflect
the restrictions on transfer contained in this Agreement and may issue to its
transfer agent a stop transfer instruction in relation thereto. Such legend
shall state:
 
THE SHARES OF COMMON STOCK REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION. THE SHARES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO AN AGREEMENT BY THE REGISTERED HOLDER WITH THE
COMPANY NOT TO SELL SUCH SHARES FOR A PERIOD OF 180 (OR 365 DAYS, AS THE CASE
MAY BE) DAYS FOLLOWING THE DATE OF ISSUANCE OF THE SHARES.
 
SECTION 7.  DIVIDENDS.
 
(a)  Subject to its ability to do so under applicable law, the Buyer agrees to
pay the First Year Dividend to its shareholders on the First Anniversary.
 
(b)  The Seller shall, and shall cause each other Registrable Securities Holder
holding Dividend Waiver Securities to, enter into a Dividend Waiver Agreement as
required under Section 3(c)(ii) hereof.
 
(c)  EIAC and the Buyer shall cause the Initial Stockholders, the directors and
officers of EIAC and their respective Affiliates holding Dividend Waiver
Securities to enter into a Dividend Waiver Agreement as required under Section
3(c)(ii) hereof.
 
(d)  Subject to the restrictions contained in Section 6(h), a Person described
in Section 7(b) or (c) may:
 
(i)  sell any Dividend Waiver Securities to an unrelated third party free of any
restrictions imposed by a Dividend Waiver Agreement, and upon such sale, and
pursuant to the terms of the Dividend Escrow Agreement, if applicable, the
Escrow Agent shall release such Dividend Waiver Securities from escrow upon
receipt by it of the agreed consideration therefor and shall pay to the seller
the amount of the consideration received less such amount as would be necessary
to pay the First Year Dividend on such Dividend Waiver Securities, which amount
shall be retained by the Escrow Agent and held in escrow pursuant to the terms
of the Dividend Escrow Agreement. Any amounts deposited in escrow pursuant to
this paragraph and not used to pay the First Year Dividend shall be refunded,
together with any interest accrued thereon, to such seller upon the payment of
the First Year Dividend; and
 
27

--------------------------------------------------------------------------------


(ii)  exercise any warrants, rights or other options in respect of any Dividend
Waiver Securities, and upon notifying the Escrow Agent of such exercise the
Escrow Agent shall promptly take all such steps as are necessary to exercise
such warrants, rights or other options in respect of any Dividend Waiver
Securities, provided that any shares of Buyer Common Stock issuable upon any
such exercise shall remain subject to the applicable Dividend Waiver Agreement
and shall be held in escrow by the Escrow Agent and pursuant to the terms of the
Dividend Escrow Agreement.
 
(e)  The Buyer shall be obligated and agrees to pay any and all expenses of the
Escrow Agent in connection with the Dividend Escrow Agreement.
 
SECTION 8.  NO SOLICITATION OF OTHER ACQUISITIONS.
 
(a)  Only in the event that the Seller obtains the Financing, and commencing on
such date, until the termination of this Agreement pursuant to Section 20
hereof, EIAC, the Buyer, their Affiliates and their respective representatives,
agents and officers will cease all activities, discussions or negotiations with
any Person or Persons other than the Seller with respect to any Acquisition
Proposal and in particular, EIAC and the Buyer and their respective
representatives, agents and officers shall not take, and shall use commercially
reasonable efforts to cause their respective Affiliates and their respective
representatives, agents and officers not to take, any action to:
 
(i)  knowingly solicit the making or submission of any Acquisition Proposal; or
 
(ii)  knowingly initiate or participate in any discussions or negotiations with
any Person (other than the Seller) in furtherance of any proposal that
constitutes or could reasonably be expected to lead to any Acquisition Proposal.
 
(b)  Only in the event that the Seller obtains the Financing, and commencing on
such date, until the termination of this Agreement pursuant to Section 20
hereof, the Board of Directors of each of EIAC and the Buyer (or any committee
thereof) shall not (i) approve or recommend, or propose to approve or recommend,
any Acquisition Proposal (other than with the Seller) nor (ii) cause EIAC, the
Buyer or any of their respective Affiliates to enter into and approve any letter
of intent, agreement in principle or similar agreement relating to any
Acquisition Proposal.
 
(c)  Only in the event that the Seller obtains the Financing, and commencing on
such date, until the termination of this Agreement pursuant to Section 20
hereof, in addition to the obligations set forth the preceding clauses of this
Section 8, EIAC and the Buyer shall as promptly as practicable (and in any event
within two (2) Business Days) advise the Seller of any request for information
with respect to any Acquisition Proposal or of any Acquisition Proposal, or any
inquiry with respect to any Acquisition Proposal, including the terms and
conditions of such Acquisition Proposal.
 
28

--------------------------------------------------------------------------------


 
SECTION 9.  DIRECTOR NOMINEES AND OFFICERS; MANAGEMENT STRUCTURE.
 
(a)  The Merger Proxy will provide that following the Merger and the Sale and
Purchase the Buyer’s board of directors shall consist of nine (9) persons, eight
(8) of whom (consisting of two (2) Class A directors, three (3) Class B
directors and three (3) Class C directors) shall be nominated by the Seller and
one (1) of whom (consisting of one (1) Class A director) shall be nominated by
the holders of EIAC Common Stock immediately prior to the Effective Time. Five
(5) of the directors so nominated by Seller shall qualify as independent
directors under the Securities Act and the rules of any applicable securities
exchange. In accordance with Article Sixth of the Buyer’s Articles of
Incorporation, following the consummation of the Merger and the Sale and
Purchase, subject to subparagraph (i) below, Captain Vanderperre and Mr. Fred
Cheng shall be appointed as Class C directors and Mr. Marios Pantazopoulos shall
be appointed as a Class A director. Subject to the placement of director and
officer liability insurance in form and substance satisfactory to each of the
following individuals in his sole discretion, following the Effective Time the
following individuals shall be appointed to the offices of Buyer indicated:
 
(i)  Captain Vanderperre shall serve as non-executive Chairman of the Board of
Directors or if he is unable or unwilling to accept such appointment, the Seller
may nominate another individual to serve as non-executive Chairman of the Board
of Directors; and
 
(ii)  Mr. Fred Cheng shall serve as Chief Executive Officer.
 
(b)  After the Effective Time, Buyer shall have its principal office located in
Hong Kong subject to confirmation by the Closing Date that the location of such
office will not result in any adverse tax consequences.
 
(c)  Upon the consummation of the Closing the Buyer shall procure that the
management of the Vessels is contracted by the respective SPVs for a period of
three (3) years to Beldan or such other entity as may be nominated by Seller,
which shall in turn, during such three year period, subcontract such management
activities to Univan.
 
(d)  After the initial appointments referred to in sub-clause (a) above and in
consideration of Closing, the Buyer hereby irrevocably grants to the Seller, for
so long as the Seller shall hold not less than 25% of the outstanding Buyer
Common Stock for the time being, the continuing right to appoint by written
notice to the Buyer up to two (2) Class C directors at any time in place of the
Class C directors nominated by the Seller under sub-clause (a) above, or their
successors, whether upon the retirement, removal, incapacity or death of any
such Class C director.
 
SECTION 10.  BINDING AGREEMENTS; NON-COMPETITION.
 
(a)  Subject to Section 20 hereof, the Buyer, EIAC and Seller agree to be bound
by the terms of this Agreement and shall not enter into any agreements,
negotiations or transactions that would adversely affect their respective
obligations hereunder.
 
29

--------------------------------------------------------------------------------


(b)  During the Non-Compete Period, the Seller hereby agrees and undertakes not
to do any of the things set out in Section 10(c) below, except with the Buyer’s
prior written consent (which consent shall not be unreasonably withheld or
delayed), regardless of whether the Seller is acting:
 
(i)  for itself or on behalf of any Person (including as director, manager,
partner, shareholder, employee, consultant or agent of such Person);
 
(ii)  alone or in conjunction with any other Person;
 
(iii)  directly or indirectly through agents, intermediaries, Affiliates or any
other Person; or
 
(iv)  in any other capacity and in any other manner whatsoever.
 
(c)  Pursuant to Section 10(b) above, the Seller shall refrain from:
 
(i)  participating in any capacity (other than as a customer) in any Competitive
Business, provided that:
 
(A) the Seller shall be permitted to participate as a minority shareholder in
any Competitive Business; and
 
(B) the Seller shall not be prevented or restrained in any way from acquiring or
participating in any Competitive Business in any manner the Seller deems fit in
its sole discretion if Seller shall have offered to the Buyer the first
opportunity to acquire or participate in such Competitive Business on the terms
available to the Seller and, within not more than three (3) business days of the
date the Seller offered such opportunity to the Buyer, the Buyer has either
declined to proceed with such opportunity or failed to respond to such offer;
 
(ii)  inducing or attempting to induce any person who is or was within one year
prior to the Closing Date a customer, supplier or other business relation of any
SPV to cease doing business with or materially reduce its business with such SPV
or to do business with such SPV on less favorable terms than such business had
previously been conducted or in any way interfering in a materially detrimental
manner with the relationship between any SPV or the Buyer and any of its
customers, suppliers or other business relations;
 
(iii)  inducing or attempting to induce any prospective customer of any SPV not
to do business with such SPV;
 
(iv)  inducing or attempting to induce any employee of the Buyer to leave such
employment or in any way interfering with the relationship between any SPV or
the Buyer and any of its employees, provided that nothing herein shall extend to
the crew for the respective Vessels provided by Univan under the management
agreements or to any employee who responds to a general employment
advertisement;
 
30

--------------------------------------------------------------------------------


(v)  employing (or otherwise engaging as an independent contractor or in any
other capacity) any employee of the Buyer or any person who was an employee of
the Buyer at any time during the Non-Compete Period except (A) after such person
has left his employment with the Buyer, but then only if the circumstances set
out in paragraph (iv) above do not apply or (B) any employee who responds to a
general employment advertisement; and
 
(vi)  inducing or attempting to induce any director of any SPV or the Buyer or
any person having a consultancy or similar agreement with any SPV or the Buyer
to leave his position with any SPV or the Buyer or to terminate his agreement
with any SPV or the Buyer or in any way interfering in a materially detrimental
manner with the relationship between any SPV or the Buyer and any of its
directors or any of the persons referred to in this paragraph, provided that
nothing herein shall extend to any director or consultant who responds to a
general advertisement.
 
(d)  If the Buyer becomes aware of any infringement of the provisions set out in
Section 10(c) by the Seller, the Buyer shall give a notice to the Seller
requesting them to cease any such infringement within fifteen days. In case of
failure by the Seller to comply with this notice, the Seller shall compensate
the Buyer for all Losses (as defined herein) caused by such infringement.
 
(e)  The Seller acknowledges that the provisions of Section 10(c) above are
reasonable and necessary to protect the legitimate interests of the Buyer.
However, if any of such provisions shall ever be held to exceed the limitations
imposed by applicable law, they shall not be nullified but the parties hereto
shall be deemed to have agreed to such provisions that conform with the maximum
permitted by applicable law, and any such provision exceeding such limitations
shall be automatically reformed accordingly.
 
(f)  The Buyer and EIAC acknowledge that the Seller (either directly or through
subsidiaries other than the SPVs), Captain Vanderperre, Mr. Fred Cheng and/or
JVCo are now engaged in (i) the SK Shipping Venture, and (ii) activities or
lines of business that are similar to the Business but which are not Competitive
Businesses, and that in the event that the option available pursuant to the
Option Agreement has not been exercised by the Buyer in respect of any or all of
the respective Option Vessels, such Option Vessels may carry on Competitive
Business. Notwithstanding anything in this Section 10 to the contrary, the Buyer
and EIAC acknowledge that the Seller (either directly or through subsidiaries
other than the SPVs), Captain Vanderperre, Mr. Fred Cheng and/or JVCo shall have
the right to continue to engage in (x) the SK Shipping Venture, (y) such
activities or lines of business that are similar to the Business in which they
are now engaged or may in the future elect to engage in so long as such
activities or lines of business are not Competitive Businesses, and (z) any
Business in respect of any Option Vessels in respect of which the option
available pursuant to the Option Agreement has not been exercised by the Buyer,
whether or not it is Competitive Business.
 
31

--------------------------------------------------------------------------------


 
SECTION 11.  REPRESENTATIONS AND WARRANTIES OF THE SELLER.
 
The Seller hereby makes the following representations and warranties to the
Buyer and EIAC as of the date hereof and as of the Closing Date (unless
otherwise indicated), provided that the Seller shall have no liability
whatsoever in respect of any Claims or Losses if and to the extent that any
fact, matter or circumstance which causes any of the following representations
and warranties to be breached or which might result in any Claims or Losses has
been disclosed in this Agreement or in the Disclosure Letter, assuming
compliance with Section (4)(b)(x):
 
(a)  it is duly organized and existing under the laws of the jurisdiction of its
organization with full power and authority to execute and deliver this Agreement
and to perform all of the duties and obligations to be performed by it under
this Agreement;
 
(b)  this Agreement has been duly authorized, executed and delivered by it, and
constitutes its valid, legal and binding obligation enforceable against it in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other similar laws of general application relating to
or affecting the enforcement of creditors’ rights in general or by general
principles of equity whether considered in a proceeding at law or equity;
 
(c)  its execution and delivery of, the performance and incurrence by it of its
obligations and liabilities under, and the consummation by it of the other
transactions contemplated by, this Agreement do not and will not:
 
(i)  violate any provision of its organizational documents;
 
(ii)  violate any applicable law, rule or regulation of any Governmental
Authority having jurisdiction over the Seller, except as would not reasonably be
expected, based on customary practice in the maritime shipping industry,
individually or in the aggregate, to materially impair the Seller’s ability to
consummate the transactions contemplated hereby or otherwise result in a
Material Adverse Effect;
 
(iii)  violate any order, writ, injunction or decree of any Governmental
Authority having jurisdiction over the Seller, except as would not reasonably be
expected, based on customary practice in the maritime shipping industry,
individually or in the aggregate, to materially impair the Seller’s ability to
consummate the transactions contemplated hereby or otherwise result in a
Material Adverse Effect; or
 
(iv)  other than as set forth in Schedule 11(c)(iv) result in a breach of,
constitute a default under, require any consent under, or result in the
acceleration or required prepayment of any indebtedness pursuant to the terms
of, any agreement or instrument to which it or any SPV is a party or by which it
or any SPV is bound or to which it or any SPV is subject, or result in the
creation or imposition of any Lien upon any property of it or any SPV (other
than the Financing or Carry-Over Financing) pursuant to the terms of any such
agreement or instrument, except as would not reasonably be expected, based on
customary practice in the maritime shipping industry, individually or in the
aggregate, to materially impair the Seller’s ability to consummate the
transactions contemplated hereby or otherwise result in a Material Adverse
Effect;
 
32

--------------------------------------------------------------------------------


(d)  Schedule 11(d) sets forth the Seller’s and JVCo’s record and beneficial
ownership of the SPV Shares. The Seller and JVCo have good and valid title to
the SPV Shares and, upon the transfer of the SPV Shares in accordance with this
Agreement, the Buyer will receive good and valid title to all of the issued and
outstanding SPV Shares, free and clear of all Liens except for any Liens in
respect of the Carry-Over Financing;
 
(e)  the SPV Shares constitute the whole of the authorized and issued share
capital of each SPV, and as of the date hereof are, and as of the Closing Date
will be, duly authorized, validly issued, fully paid and nonassessable. There
are no options, warrants, rights, calls, commitments, conversion rights, rights
of exchange or other agreements of any character, contingent or otherwise,
providing for the purchase or sale of any of the SPV Shares by any person other
than the Buyer pursuant hereto, nor any arrangements that require or permit the
SPV Shares to be voted by or at the discretion of anyone other than the Seller
except following an event of default in respect of the Carry-Over Financing;
 
(f)  each SPV wholly owns the Vessel indicated on Schedule 11(f), free and clear
of any Liens, other than Permitted Liens;
 
(g)  except as set forth in Schedule 11(g) (which, with respect to each Action
disclosed therein, sets forth the parties, nature of the proceeding, date and
method commenced, amount of damages or other relief sought and, if applicable,
paid or granted), to the Knowledge of the Seller after due inquiry, there are no
Actions as of the date hereof by or against any SPV (or by or against the Seller
or any Affiliate thereof and relating to the Business, an SPV or any Vessel),
pending before any Governmental Authority (or, to the Knowledge of the Seller
after due inquiry, threatened to be brought by or before any Governmental
Authority);
 
(h)  none of the SPVs are conducting their Business in violation of any Laws,
except such violations which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect;
 
(i)  in connection with Taxes of the SPVs:
 
(i)  all Tax Returns required to be filed with respect to each SPV have been
duly and timely filed and, to the Knowledge of the Seller, are true, correct and
complete in all material respects;
 
(ii)  all Taxes required to be shown on such Tax Returns or otherwise due and
payable on or prior to the Closing Date have been duly and timely paid, and all
Taxes required to be deducted and/or withheld by an SPV have been so deducted
and/or withheld and timely paid and reported to the appropriate Governmental
Authority;
 
(iii)  no adjustment relating to any such Tax Return has been proposed formally
or informally by any Governmental Authority and, to the Knowledge of the Seller,
no basis exists for any such adjustment;
 
33

--------------------------------------------------------------------------------


(iv)  there are no pending or, to the Knowledge of the Seller, threatened Tax
Matters for the assessment or collection of Taxes against any SPV or any company
that was included in the filing of a return with an SPV on a consolidated,
combined or unitary basis; and
 
(v)  neither the Seller nor any SPV has received any notice of the existence of
any Tax liens other than Permitted Liens on any assets of any SPV;
 
(j)  the Seller has delivered to EIAC correct and complete copies of all Tax
Returns filed with respect to each SPV for any taxable period ending after 2001,
and copies of all correspondence to or from any Governmental Authority with
respect thereto or any Tax Matter relating thereto, including any examination
reports and statements of deficiencies assessed against or agreed to by any SPV.
Any tax sharing or allocation agreement involving any SPV shall be terminated as
of the Closing on terms that require no further payments by any party. Seller
has delivered to EIAC a true and complete copy of each such agreement as listed
on Schedule 11(j);
 
(k)  each of the SPVs is duly organized, validly existing and in good standing
under the laws of its jurisdiction of formation.
 
(l)  the Accounts:
 
(i)  have been prepared in accordance with the books of account and other
financial records of the relevant SPV;
 
(ii)  present fairly the consolidated financial condition and results of
operations of the relevant SPV as of the dates thereof or for the periods
covered thereby;
 
(iii)  were prepared on a basis consistent with past practices and have been (or
will be as required by this Agreement) converted to GAAP; and
 
(iv)  include all adjustments (consisting only of normal recurring accruals)
that are necessary for a fair presentation of the consolidated financial
condition of the relevant SPV and the results of the operations of the relevant
SPV as of the dates thereof or for the periods covered thereby;
 
(m)  the books of account and other financial records of each SPV provided in
accordance with the terms of this Agreement reflect all items of income and
expense and all assets and liabilities required to be reflected therein in
accordance with past practices, (ii) are in all material respects complete and
correct, and do not contain or reflect any material inaccuracies or
discrepancies and (iii) have been maintained in accordance with good business
and accounting practices;
 
(n)  to the Knowledge of the Seller, there are no Liabilities of any SPV, other
than Liabilities reflected or reserved against in the Accounts;
 
(o)  to the Knowledge of the Seller, there are no oral or informal arrangements
or agreements that would be binding on any SPV or otherwise relate to any
Vessel;
 
34

--------------------------------------------------------------------------------


(p)  Schedule 11(p) sets forth the following contracts and agreements of each
SPV currently in effect (such contracts and agreements being “Material
Contracts”):
 
(i)  each contract and agreement involving the purchase of spare parts, other
materials, or for the furnishing of services to a SPV or a Vessel (including
repair services) or otherwise related to the Business under the terms of which
such SPV: (A) is likely to pay or otherwise give consideration of more than
$500,000 in the aggregate during the calendar year ended December 31, 2007, (B)
is likely to pay or otherwise give consideration of more than $1,000,000 in the
aggregate over the remaining term of such contract or (C) cannot be cancelled by
such SPV without penalty or further payment and without more than 180 days’
notice;
 
(ii)  all ship broker, market research, marketing consulting and advertising
contracts and agreements to which any SPV is a party under the terms of which
such SPV: (A) is likely to pay or otherwise give consideration of more than
$500,000 in the aggregate during the calendar year ended December 31, 2007 or
(B) is likely to pay or otherwise give consideration of more than $1,000,000 in
the aggregate over the remaining term of such contract;
 
(iii)  all technical and commercial management contracts (or other contracts
with independent contractors or consultants), to which any SPV is a party and
which are not cancelable without penalty or further payment and without more
than 180 days’ notice;
 
(iv)  all contracts and agreements pursuant to which any SPV has incurred
Indebtedness;
 
(v)  all contracts and agreements with any Governmental Authority to which any
SPV is a party;
 
(vi)  all contracts and agreements for the employment of a Vessel with a
duration in excess of 12 months;
 
(vii)  all contracts and agreements, whether or not made in the ordinary course
of business, which are material to the business as conducted prior to the
Closing Date; and
 
(viii)  all contracts pertaining to insurance for the Vessels;
 
(q)  except as set forth on Schedule 11(q), with respect to all Material
Contracts:
 
(i)  none of the SPVs or, to the Knowledge of the Seller, any other party to any
such Material Contract is in material breach thereof or default thereunder;
 
(ii)  to the Knowledge of the Seller, there does not exist under any Material
Contract any event which, with the giving of notice or the lapse of time, would
constitute such a material breach or default by an SPV or, to the Knowledge of
the Seller, any other party thereto;
 
35

--------------------------------------------------------------------------------


(iii)  each Material Contract is a valid and enforceable obligation of the SPV
party thereto and with respect to such SPV party is in full force and effect and
to the Knowledge of the Seller, with respect to any other party thereto is in
full force and effect (except to the extent that the enforceability thereof may
be limited by (A) applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar laws from time to time in effect affecting
generally the enforcement of creditors’ rights and remedies, and (B) general
principles of equity), in each case except for such breaches, defaults, events
and other circumstances as to which requisite waivers or consents have been
obtained, or which would not, individually or in the aggregate, be material to
the SPVs, individually, and taken as a whole; and
 
(iv)  no consent is required by any Person that is a party to a Material
Contract to consummate the Sale and Purchase, except with respect to the
Carry-Over Financing;
 
(r)  since the date of the most recent balance sheet included in the Audited
Financial Statements, except as disclosed in Schedule 11(r), the business of the
SPVs has been conducted in the ordinary course and consistent with past
practice. As amplification and not limitation of the foregoing, except as so
disclosed, since such date, no SPV has:
 
(i)  permitted or allowed any of the assets or properties (whether tangible or
intangible) of such SPV to be subjected to any Lien, other than Permitted Liens;
 
(ii)  except in the ordinary course of business consistent with past practice,
discharged or otherwise obtained the release of any Lien or paid or otherwise
discharged any liability, other than current liabilities reflected in the
Accounts and current liabilities incurred in the ordinary course of business
consistent with past practice;
 
(iii)  made any loan to, guaranteed any Indebtedness of or otherwise incurred
any Indebtedness on behalf of any Person;
 
(iv)  failed to pay any creditor any amount owed to such creditor;
 
(v)  except for the Charters and insurance policies relating to the Vessels,
entered into any contract or agreement that limits or purports to limit the
ability of any SPV to compete in any line of business or with any Person in any
geographic area or during any period of time;
 
(vi)  made any material changes in the operating practices of such SPV that
would be inconsistent with past practice, including, without limitation,
practices and policies relating to marketing, selling and pricing;
 
(vii)  merged with, entered into a consolidation with or acquired an interest of
30% or more in any Person or acquired 50% or more of the assets or business of
any Person or any division or line of business thereof, or otherwise acquired
any material assets other than in the ordinary course of business consistent
with past practice;
 
36

--------------------------------------------------------------------------------


(viii)  made any capital expenditure or commitment for any capital expenditure
in excess of $1,000,000 individually or $3,000,000 in the aggregate other than
in the ordinary course of business;
 
(ix)  issued any sales orders or otherwise agreed to make any purchases
involving exchanges in value in excess of $1,000,000 individually or $3,000,000
in the aggregate other than in the ordinary course of business;
 
(x)  sold, transferred, leased, subleased, licensed or otherwise disposed of any
properties or assets, real, personal or mixed (including, without limitation,
leasehold interests and intangible assets) in value in excess of $1,000,000
individually or $3,000,000 in the aggregate, other than in the ordinary course
of business consistent with past practice;
 
(xi)  issued or sold any capital stock, notes, bonds or other securities, or any
option, warrant or other right to acquire the same, of, or any other interest
in, SPVs other than to the Seller;
 
(xii)  entered into any agreement, arrangement or transaction with any of its
directors, officers, employees or shareholders (or with any relative,
beneficiary, spouse or Affiliate of such person), other than shareholder loans
reflected in (jj) below;
 
(xiii)  granted any increase, or announced any increase, in the wages, salaries,
compensation, bonuses, incentives, pension or other benefits payable by such SPV
to any of its Employees;
 
(xiv)  amended, terminated, cancelled, waived or compromised any material claims
or rights of such SPV, except such claims or rights as would not, individually
or in the aggregate, be expected to have a Material Adverse Effect;
 
(xv)  failed to maintain the Vessels in accordance with class requirements and
past practices;
 
(xvi)  allowed any Permit that was issued or relates to such SPV or its Vessel
to lapse or terminate except such Permits as would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect, or failed
to renew any such Permit or any insurance policy that is scheduled to terminate
or expire within 45 calendar days prior to or after the Closing Date;
 
(xvii)  incurred any Indebtedness, in excess of $1,000,000 individually or
$3,000,000 in the aggregate, other than in the ordinary course of business and
except for shareholder loans reflected in (jj) below;
 
37

--------------------------------------------------------------------------------


(xviii)  amended, modified or consented to the termination of any Material
Contract or such SPV’s rights thereunder except (A) in the ordinary course of
business consistent with past practice or (B) for such amendments and
terminations as would not be expected to have a Material Adverse Effect;
 
(xix)  amended or restated the charter or the by-laws (or other organizational
documents) of such SPV except for such amendments that would not be expected to
have a Material Adverse Effect;
 
(xx)  suffered any Material Adverse Effect; or
 
(xxi)  agreed, whether in writing or otherwise, to take any of the actions
specified in this Section 11(r) or granted any options to purchase, rights of
first refusal, rights of first offer or any other similar rights or commitments
with respect to any of the actions specified in this Section 11(r), except as
expressly contemplated by this Agreement;
 
(s)  on the date hereof, Captain Vanderperre and Mr. Fred Cheng are the sole
directors of each SPV except Shinyo Jubilee Ltd., Shinyo Mariner Ltd., and
Shinyo Sawako Ltd. in respect of which on the date hereof Captain Vanderperre
and Mr. Fred Cheng are both directors, and provided it is within their ability
on the Closing Date, Captain Vanderperre and Mr. Fred Cheng will be directors of
each SPV. None of the SPVs have any officers, Employees or Workers. To the
Knowledge of the Seller, no dispute in excess of $100,000 exists under any
Employment Legislation or otherwise is outstanding between any SPV and any crew
on such SPV’s Vessel. No SPV is a party to or bound by any redundancy payment
scheme in addition to statutory redundancy pay requirements. No SPV is a party
to or bound by any share option, profit sharing, bonus, commission or any other
scheme relating to the profit or sales of the SPVs or the Vessel other than
profit sharing arrangements under the respective Charters in respect of the
Vessels SHINYO KANNIKA and SHINYO OCEAN which have been disclosed on Schedule
11(p);
 
(t)  since the date of the most recent balance sheet included in the Audited
Financial Statements, no SPV has incurred any actual, or to the Knowledge of
Seller, contingent liability in connection with any termination of employment of
its Employees (including redundancy payments) or Workers or to the Knowledge of
Seller for failure to comply with any order for the reinstatement or
re-engagement of any Employees or Workers;
 
(u)  [intentionally omitted];
 
(v)  true and correct copies of the insurance policies maintained by or on
behalf of each SPV as listed in Schedule 11(p) have been provided to the Buyer.
Other than as set forth in Schedule 2 of this Agreement, there are no material
outstanding claims under, or in respect of the validity of, any of those
insurance policies and, to the Knowledge of the Seller, there are no
circumstances likely to give rise to any claim under any of those insurance
policies, other than in the normal conduct of the Business by the SPVs. To the
Knowledge of the Seller, (i) all the insurance policies are in full force and
effect, (ii) are not void and (iii) nothing has been done or not done which
could make any of them void or voidable;
 
38

--------------------------------------------------------------------------------


(w)  each SPV currently holds all Permits (except where the failure to have such
permits would not reasonably be likely to have a Material Adverse Effect), and
to the Knowledge of the Seller all such Permits are in full force and effect. To
the Knowledge of the Seller, except for the Arab Boycott Clauses found in
certain of the charters, there is no existing practice, action or activity of
the Seller, any SPV or their businesses as presently conducted, and no existing
condition of the Vessels, which will give rise to any civil or criminal
liability under, or violate or prevent compliance with, any health or
occupational safety or other applicable Law. Since the date of the most recent
balance sheet included in the Audited Financial Statements, none of the Seller
nor any SPV has received any notice in writing from any Governmental Authority
revoking, canceling, rescinding, materially modifying or refusing to renew any
Permit or providing written notice of violations under any Law. To the Knowledge
of the Seller, each SPV is in all respects in compliance with the requirements
of the Permits and no Permit will require the consent of any Governmental
Authority upon the consummation of the Sale and Purchase;
 
(x)  there are no pending, and to the Knowledge of the Seller, during the
one-year period prior to the date of this Agreement, there have been no
threatened, Environmental Claims against any SPV or any Vessel and, to the
Knowledge of the Seller, there are no circumstances with respect to any Vessel
or the operation of the Business which could reasonably be anticipated (i) to
form the basis of an Environmental Claim against any SPV or any Vessel or (ii)
to cause such Vessel to be subject to any restrictions on ownership, occupancy,
use or transferability under any applicable Environmental Law;
 
(y)  the name, official number, registered owner, and jurisdiction of
registration of each Vessel owned by any SPV is listed in Schedule 11(f) hereto.
To the Knowledge of the Seller, each Vessel is operated in material compliance
with each Maritime Guideline and all Laws to which it is subject. Each SPV is
qualified to own and operate the Vessel owned by it under all applicable Laws
(including the Laws of each Vessel’s flag state). Each Vessel is classed by a
classification society which is a member of the IACS and is in class and free of
overdue recommendations affecting class with all class and trading certificates
valid. The Vessels are insured in accordance with customary market practice for
vessels of similar age and type and as required by the Carry-Over Financing. To
the Knowledge of the Seller, since the date of the most recent balance sheet
included in the Audited Financial Statements, the Vessels have not been employed
in any trade or business which is unlawful under the laws of any jurisdiction in
which such Vessel is registered or trades, or in any manner whatsoever which may
render any such Vessel liable to condemnation in a prize court or to
destruction, seizure or confiscation;
 
(z)  all of the bank accounts, safe deposit boxes and lock boxes used by each
SPV (designating each authorized signatory) are listed in Schedule 11(y).
Excepting the authorized signatories, no SPV has granted a power of attorney
with respect to such bank accounts to any Person which has not been terminated;
 
(aa)  it is an “accredited investor” within the meaning of Rule 501 of
Regulation D under the Securities Act;
 
39

--------------------------------------------------------------------------------


(bb)  it has received or has had full access to all the information it considers
necessary or appropriate to make an informed decision with respect to the
acquisition of the Registrable Securities;
 
(cc)  the Registrable Securities being acquired by it are being acquired for its
own account for the purpose of investment and not with a view to, or for resale
in connection with, any distribution thereof within the meaning of the
Securities Act, and it has no current specific plan or intention to sell or
otherwise dispose of such Registrable Securities;
 
(dd)  it understands that (i) the Registrable Securities have not been
registered under the Securities Act by reason of their issuance in a transaction
exempt from the registration requirements of the Securities Act, (ii) the
Registrable Securities must be held indefinitely (subject, however, to the
Buyer’s obligation to effect the registration of Registrable Securities in
accordance with Section 6 hereof) unless a subsequent disposition thereof is
registered under the Securities Act or is exempt from such registration, and
(iii) shares of Buyer Common Stock will bear a legend to such effect set forth
in Section 6(j) hereof;
 
(ee)  the representations and warranties made by the Seller in this Section 11
are the exclusive representations and warranties made by the Seller and the
Seller hereby disclaims any other express or implied representations or
warranties;
 
(ff)  the Seller is not aware of any existing facts pertaining to any SPV or the
business which could have a Material Adverse Effect and which have not been
disclosed to EIAC and the Buyer by the Seller other than normal business or
market risks prevailing from time to time;
 
(gg)  no representation or warranty of the Seller in this Agreement, nor any
statement or certificate furnished or to be furnished to EIAC or the Buyer
pursuant to this Agreement, or in connection with the transactions contemplated
by this Agreement, contains or will contain any untrue statement of a material
fact, or omits or will omit to state a material fact necessary to make the
statements contained herein or therein not misleading;
 
(hh)  during the period the Vessels have been owned by the SPVs, the Vessels
have not violated any United Nations or United States of America sanctions
applicable to the Vessels at any time;
 
(ii)  Seller has the full power and authority to waive any and all rights of
preemption or other restrictions on transfer in respect of the SPV Shares, as
provided in Section 3(b) of this Agreement; and
 
(jj)  The aggregate net amount of shareholder loans to the SPVs and
inter-company indebtedness between the respective SPVs at the date of this
Agreement is approximately $87,330,000, which shall be satisfied prior to or at
Closing.
 
SECTION 12.  REPRESENTATIONS AND WARRANTIES OF THE BUYER.
 
The Buyer hereby makes the following representations and warranties to the
Seller and EIAC as of the date hereof and as of the Closing Date (unless
otherwise indicated):
 
40

--------------------------------------------------------------------------------


(a)  it is duly organized and existing under the laws of the jurisdiction of its
organization with full power and authority to execute and deliver this Agreement
and to perform all of the duties and obligations to be performed by it under
this Agreement;
 
(b)  this Agreement has been duly authorized, executed and delivered by it, and
constitutes its valid, legal and binding obligation enforceable against it in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other similar laws of general application relating to
or affecting the enforcement of creditors’ rights in general or by general
principles of equity whether considered in a proceeding at law or equity;
 
(c)  its execution and delivery of, the performance and incurrence by it of its
obligations and liabilities under, and the consummation by it of the other
transactions contemplated by this Agreement do not and will not (i) violate any
provision of its organizational documents, (ii) violate any applicable law, rule
or regulation, (iii) violate any order, writ, injunction or decree of any court
or governmental or regulatory authority or agency or any arbitral award
applicable to it or its affiliates or (iv) result in a breach of, constitute a
default under, require any consent under, or result in the acceleration or
required prepayment of any indebtedness pursuant to the terms of, any agreement
or instrument of which it is a party or by which it is bound or to which it is
subject, or result in the creation or imposition of any lien upon any property
of it pursuant to the terms of any such agreement or instrument, in the case of
(i), (ii), (iii) or (iv) which could have a material adverse effect on the
transactions contemplated hereby;
 
(d)  there are no legal or governmental actions, suits or proceedings pending
or, to its actual knowledge, threatened against it before any court,
administrative agency or tribunal which, if determined adversely to it, could
reasonably be expected to adversely affect the ability of it to perform its
obligations under this Agreement;
 
(e)  as of the Closing Date, the Buyer will (i) have sufficient cash in
immediately available funds to pay the Cash Consideration required to be paid by
the Buyer and all of its fees and expenses in order to consummate the Sale and
Purchase and (ii) be duly authorized without the consent of any other Person to
issue the Stock Consideration, such that upon issuance, such Stock Consideration
will be duly and validly issued, fully paid and non-assessable;
 
(f)  the affirmative vote of the holders of a majority of the outstanding shares
of Buyer Common Stock is the only vote of the holders of any class or series of
equity securities of the Buyer necessary to approve the Merger and the Sale and
Purchase;
 
(g)  attached as Schedule 12(g) are a true, correct and complete copy of the
Buyer’s Articles of Incorporation and Bylaws;
 
(h)  as of the date hereof and as of the Closing Date immediately prior to the
Merger, the Buyer has no shares of common stock or rights or warrants or any
other instrument to acquire shares of common stock currently outstanding except
as disclosed in Schedule 12(h), which shares of common stock, rights, warrants
and instruments are necessary to fulfill its obligations in connection with
Merger and the Sale and Purchase;
 
41

--------------------------------------------------------------------------------


(i)  the Buyer acknowledges that it and its representatives have been permitted
full and complete access to the books and records, facilities, equipment, Tax
Returns, contracts, insurance policies (or summaries thereof) and other
properties and assets of the SPVs that it and its representatives have desired
or requested to see or review, and that it and its representatives have had a
full opportunity to meet with such Employees and other representatives of the
SPVs to discuss the business of the SPVs; the Buyer acknowledges that none of
the SPVs, the Seller or any other Person has made any representation or
warranty, expressed or implied, as to the SPV Shares, the Vessels or the SPVs
furnished or made available to the Buyer and its representatives, except as
expressly set forth in Section 11, and neither the Seller nor any other Person
(including any officer, director, member or partner of the Seller) shall have or
be subject to any liability to the Buyer, or any other Person, resulting from
the Buyer’s use of any information, documents or material made available to the
Buyer in any confidential information memoranda, “data rooms” (whether
electronic or otherwise), management presentations, due diligence or in any
other form in expectation of the transactions contemplated hereby; the Buyer
acknowledges that, should the Closing occur, the Buyer shall acquire the SPVs
and their respective Vessels in class pursuant to the rules of the applicable
classification society with no overdue recommendations affecting class, except
as otherwise expressly represented or warranted in Section 11 or in the
Disclosure Letter; provided, however, that nothing in this Section 12(i) is
intended to limit or modify the representations and warranties contained in
Section 11 or in the Disclosure Letter; and the Buyer acknowledges that, except
for the representations and warranties contained in Section 11 or in the
Disclosure Letter, none of the SPVs, the Seller or any other Person has made,
and the Buyer has not relied on any other express or implied representation or
warranty by or on behalf of the SPVs or the Seller;
 
(j)  save as set out in Schedule 12(j) there are not now in existence any
contracts, agreements, or understandings of any nature to which the Buyer is a
party or by which it is or may become bound which give rise to any Liabilities
which will survive the Merger (except to the extent as necessary to effect the
Merger and the Sale and Purchase) and become the Liabilities of the Buyer, in
whole or in part; Buyer agrees that its Liabilities with respect to the
contractual obligations set forth in Schedule 12(j) (other than legal,
accounting and auditing fees and expenses) will not exceed $7.15 million in the
aggregate and expects legal, accounting and auditing fees and expenses not to
exceed $1.25 million in the aggregate; but in the event that Buyer has reason to
believe that legal, accounting and auditing fees and expenses will exceed $1.25
million, then Buyer shall notify Seller promptly of the amount by which it
expects such Liabilities to exceed $1.25 million; and
 
(k)  no representation or warranty of the Buyer in this Agreement, nor any
statement or certificate furnished or to be furnished to Seller pursuant to this
Agreement or in connection with the transactions contemplated by this Agreement,
or in respect of any filings made or to be made by the Buyer or EIAC with the
SEC prior to the Closing, contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact necessary to make
the statements contained herein or therein not misleading; provided that nothing
in the foregoing representation shall be construed to include any actual untrue
statement or actual omission made or incorporated by reference in any filings
made or to be made by the Buyer or EIAC with the SEC (i) solely in reliance upon
and in conformity with written information furnished to the Buyer or EIAC by the
Seller (or any of its representatives) specifically for use therein or (ii)
which otherwise relates to Seller, the SPVs, or their businesses (individually
and combined), that the Seller has had the opportunity to review and has
provided its written consent thereto as provided in Section 5(c) of this
Agreement.
 
42

--------------------------------------------------------------------------------


 
SECTION 13.  REPRESENTATIONS AND WARRANTIES OF EIAC.
 
EIAC hereby makes the following representations and warranties to the Seller and
the Buyer as of the date hereof and as of the Closing Date (unless otherwise
indicated):
 
(a)  it is duly organized and existing under the laws of the jurisdiction of its
organization with full power and authority to execute and deliver this Agreement
and to perform all of the duties and obligations to be performed by it under
this Agreement;
 
(b)  this Agreement has been duly authorized, executed and delivered by it, and
constitutes its valid, legal and binding obligation enforceable against it in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other similar laws of general application relating to
or affecting the enforcement of creditors’ rights in general or by general
principles of equity whether considered in a proceeding at law or equity;
 
(c)  its execution and delivery of, the performance and incurrence by it of its
obligations and liabilities under, and the consummation by it of the other
transactions contemplated by, this Agreement do not and will not (i) violate any
provision of its organizational documents, (ii) violate any applicable law, rule
or regulation, (iii) violate any order, writ, injunction or decree of any court
or governmental or regulatory authority or agency or any arbitral award
applicable to it or its affiliates or (iv) result in a breach of, constitute a
default under, require any consent under, or result in the acceleration or
required prepayment of any indebtedness pursuant to the terms of, any agreement
or instrument of which it is a party or by which it is bound or to which it is
subject, or result in the creation or imposition of any lien upon any property
of it pursuant to the terms of any such agreement or instrument, in the case of
(i), (ii), (iii) or (iv) which could have a material adverse effect on the
transactions contemplated hereby;
 
(d)  there are no legal or governmental actions, suits or proceedings pending
or, to its actual knowledge, threatened against it before any court,
administrative agency or tribunal which, if determined adversely to it, could
reasonably be expected to adversely affect the ability of it to perform its
obligations under this Agreement;
 
(e)  other than the affirmative vote of the holders of a majority of the shares
of common stock voted by the holders of shares issued in the IPO and Initial
Private Placement, subject to public stockholders owning less than 30.0% of the
total number of shares sold in the IPO and Initial Private Placement exercising
their redemption rights (as described in the Prospectus), there is no other
shareholder vote of the holders of any class or series of equity securities of
EIAC necessary to approve the transactions contemplated hereby to be undertaken
by EIAC hereunder;
 
(f)  EIAC acknowledges that it and its representatives have been permitted full
and complete access to the books and records, facilities, equipment, Tax
Returns, contracts, insurance policies (or summaries thereof) and other
properties and assets of the SPVs that it and its representatives have desired
or requested to see or review, and that it and its representatives have had a
full opportunity to meet with such Employees and other representatives of the
SPVs to discuss the business of the SPVs; EIAC acknowledges that none of the
SPVs, the Seller or any other Person has made any representation or warranty,
expressed or implied, as to the SPV Shares, the Vessels or the SPVs furnished or
made available to EIAC and its representatives, except as expressly set forth in
Section 11, and neither the Seller nor any other Person (including any officer,
director, member or partner of the Seller) shall have or be subject to any
liability to EIAC, or any other Person, resulting from EIAC’s use of any
information, documents or material made available to EIAC in any confidential
information memoranda, “data rooms” (whether electronic or otherwise),
management presentations, due diligence or in any other form in expectation of
the transactions contemplated hereby; EIAC acknowledges that, should the Closing
occur, the Buyer shall acquire the SPVs and their respective Vessels in class
pursuant to the rules of the applicable classification society with no overdue
recommendations affecting class, except as otherwise expressly represented or
warranted in Section 11 or in the Disclosure Letter; provided, however, that
nothing in this Section 13(f) is intended to limit or modify the representations
and warranties contained in Section 11 or in the Disclosure Letter; and EIAC
acknowledges that, except for the representations and warranties contained in
Section 11 or in the Disclosure Letter, none of the SPVs, the Seller or any
other Person has made, and EIAC has not relied on any other express or implied
representation or warranty by or on behalf of the SPVs or the Seller;
 
43

--------------------------------------------------------------------------------


(g)  save as set out in Schedule 13(g) there are no contracts, agreements, or
understandings of any nature to which EIAC is a party or by which it is or may
become bound which give rise to any Liabilities which will survive the Merger
(except to the extent as necessary to effect the Merger and the Sale and
Purchase) and become the Liabilities of the Buyer, in whole or in part; Buyer
agrees that its Liabilities with respect to the contractual obligations set
forth in Schedule 13(g) (other than legal, accounting and auditing fees and
expenses) will not exceed $7.15 million in the aggregate and expects legal,
accounting and auditing fees and expenses not to exceed $1.25 million in the
aggregate; but in the event that Buyer has reason to believe that legal,
accounting and auditing fees and expenses will exceed $1.25 million, then Buyer
shall notify Seller promptly of the amount by which it expects such Liabilities
to exceed $1.25 million;
 
(h)  set out in Schedule 13(h) are all currently outstanding loans made by
officers, directors or principal stockholders to EIAC.
 
(i)  as of the date hereof and as of the Closing Date immediately prior to the
Merger, EIAC has no shares of common stock or rights or warrants or any other
instrument to acquire shares of common stock currently outstanding except as
disclosed in Schedule 13(i), which shares of common stock, rights, warrants and
instruments represent the fully diluted capitalization of EIAC as of such dates
and are necessary to fulfill its obligations in connection with Merger and the
Sale and Purchase; and
 
(j)  no representation or warranty of EIAC in this Agreement, nor any statement
or certificate furnished or to be furnished to the Seller pursuant to this
Agreement or in connection with the transactions contemplated by this Agreement,
or in respect of any filings made or to be made by EIAC or the Buyer with the
SEC prior to the Closing, contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact necessary to make
the statements contained herein or therein not misleading; provided that nothing
in the foregoing representation shall be construed to include any actual untrue
statement or actual omission made or incorporated by reference in any filings
made or to be made by the Buyer or EIAC with the SEC (i) solely in reliance upon
and in conformity with written information furnished to the Buyer or EIAC by the
Seller (or any of its representatives) specifically for use therein or (ii)
which otherwise relates to Seller, the SPVs, or their businesses (individually
and combined), that the Seller has had the opportunity to review and has
provided its written consent thereto as provided in Section 5(c) of this
Agreement.
 
44

--------------------------------------------------------------------------------


 
SECTION 14.  CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE SELLER.
 
The obligation of the Seller to sell and deliver the SPV Shares to the Buyer is
subject to the satisfaction or waiver of the following conditions, which
conditions are intended wholly for the benefit of the Seller:
 
(a)  Due Authorization, Execution and Delivery. This Agreement shall have been
duly authorized, executed and delivered by the Buyer and EIAC, shall be in full
force and effect and executed counterparts thereof shall have been delivered to
the Seller.
 
(b)  Representations and Warranties. The representations and warranties of the
Buyer and EIAC contained in this Agreement shall be true and correct on and as
of the date hereof and the Closing Date.
 
(c)  Illegality. The performance of the transactions contemplated hereby upon
the terms and subject to the conditions set forth in this Agreement shall not,
in the reasonable judgment of the Seller, violate, and shall not subject the
Seller or any Seller’s Affiliate or any SPV or Vessel to any material penalty or
liability under, any law, rule or regulation binding upon any of them.
 
(d)  No Proceedings. No legal or governmental action, suit or proceeding shall
have been instituted or threatened before any court, administrative agency or
tribunal, nor shall any order, judgment or decree have been issued or proposed
to be issued by any court, administrative agency or tribunal, to set aside,
restrain, enjoin or prevent the consummation of this Agreement or the
transactions contemplated hereby.
 
(e)  Performance of Obligations. EIAC and the Buyer shall have performed all
obligations required of them under this Agreement in all material respects.
 
(f)  Merger.
 
(i)  EIAC shall have been merged with and into the Buyer on the terms disclosed
in the Merger Proxy, the separate corporate existence of EIAC shall have ceased
and the Buyer shall continue as the surviving corporation (the “Surviving
Corporation”);
 
(ii)  the Certificate of Incorporation and By-laws of EIAC, as in effect
immediately prior to the Effective Time, shall cease and the Articles of
Incorporation and Bylaws of the Buyer shall be the Articles of Incorporation and
Bylaws of the Surviving Corporation; and
 
45

--------------------------------------------------------------------------------


(iii)  the board of directors of the Surviving Corporation shall consist of
those persons elected to serve as directors in accordance with Section 9.
 
(g)  Shareholder Approval. Each of EIAC and the Buyer shall have received the
required affirmative votes from its stockholders in favor of the Merger and the
purchase of the SPV Shares as contemplated hereby.
 
(h)  Admission to Listing. The consent to the listing of the securities of the
Buyer on the American Stock Exchange at and from the Effective Time shall have
been obtained and a copy supplied to Seller.
 
(i)  Opinions of Counsel to Buyer. The Seller shall have received from counsel
to Buyer opinions, customary for transactions of the type contemplated by the
Merger and the Sale and Purchase, which opinions shall be in form and substance
reasonably satisfactory to Seller.
 
(j)  Financing. The Financing shall have been made available to Buyer on the
Closing Date.
 
(k)  Market Stand-off Agreement. Prior to the Closing Date, each of the Initial
Stockholders, each of the executive officers and directors of the Buyer shall
have executed and delivered to the Seller and the Buyer a market stand-off
agreement in form and substance reasonably satisfactory to the Seller.
 
(l)  Initial Stockholders. The Seller shall have received the Initial
Stockholders’ Undertaking duly executed by the Initial Stockholders, and the
Seller and the Initial Stockholders shall have entered into an agreement, in
form and substance reasonably satisfactory to the Seller, providing the Seller
with a right of first refusal to purchase the Escrow Shares.
 
(m)  Employment Contracts. (i) The terms of the Employment Contracts shall have
been mutually agreed by the Seller, the Buyer, EIAC and all Key Persons on or
before the date of the filing of the Merger Proxy with the SEC, (ii) each Key
Person shall have executed his Employment Contract on or before the Closing
Date, and (iii) any pre-existing contracts of employment between EIAC and any
officer, director, or other employee of EIAC and any pre-existing consulting
agreement with any consultant to EIAC shall have been terminated without any
liability thereunder being transferred to the Buyer in consequence of the
Merger, the Sale and Purchase or otherwise.
 
(n)  Assigned Rights. The Seller shall have received documentation evidencing
each SPVs assignment of the Assigned Rights.
 
(o)  Termination of Options. Outstanding options to purchase an aggregate of
2,688,750 shares of EIAC common stock granted to Mr. George Sagredos, and
outstanding options to purchase an aggregate of 896,250 shares of EIAC common
stock granted to Mr. Andreas Theotokis, shall be terminated and cancelled, and
upon such termination and cancellation, neither EIAC nor the Buyer will have any
further obligation under the corresponding option agreements covering the grants
of such options.
 
46

--------------------------------------------------------------------------------


(p)  Acknowledgment and Agreement. Each of George Sagredos, Marios
Pantazopoulos, each holder of EIAC units received in the Initial Private
Placement and Robert Ventures Limited shall have executed an Acknowledgment and
Agreement.
 
(q)  Officer’s Certificates. Each of the Buyer and EIAC had have delivered to
the Seller a certificate, signed by its President, dated as of the Closing Date,
certifying the matters set forth in Sections 14(a), (b), (d), (e), (f), (g),
(m)(iii), (o) and (s).
 
(r)  Minute Books. The Seller shall have received (i) a copy of the minute books
of EIAC and Buyer and stock register of the Buyer, certified by their respective
Secretaries or Assistant Secretaries as of the Closing Date and (ii) a copy of
the stock register of EIAC, certified by its stock transfer agent as of the
Closing Date.
 
(s)  Third Party Approvals. Each of EIAC and Buyer shall have obtained all Third
Party Approvals, other than those Third Party Approvals that Seller is obligated
to obtain pursuant to Section 15(s) of this Agreement.
 
SECTION 15.  CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE BUYER AND EIAC.
 
The obligation of each of the Buyer and EIAC to effectuate the Merger and to
purchase the SPV Shares from the Seller is subject to the satisfaction or waiver
of the following conditions, which conditions are intended wholly for the
benefit of the Buyer and EIAC:
 
(a)  Due Authorization. Execution and Delivery. This Agreement shall have been
duly authorized, executed and delivered by the Seller, shall be in full force
and effect and executed counterparts thereof shall have been delivered to the
Buyer.
 
(b)  Representations and Warranties. The representations and warranties of the
Seller contained in this Agreement, as supplemented by the Disclosure Letter(s),
shall be true and correct on and as of the date hereof and the Closing Date.
 
(c)  Illegality. The performance of the transactions contemplated hereby upon
the terms and subject to the conditions set forth in this Agreement shall not,
in the reasonable judgment of the Buyer and EIAC, violate, and shall not subject
the Buyer or EIAC to any material penalty or liability under, any law, rule or
regulation binding upon the Buyer or EIAC.
 
(d)  No Proceedings. No legal or governmental action, suit or proceeding shall
have been instituted or threatened before any court, administrative agency or
tribunal, nor shall any order, judgment or decree have been issued or proposed
to be issued by any court, administrative agency or tribunal, to set aside,
restrain, enjoin or prevent the consummation of this Agreement or the
transactions contemplated hereby.
 
(e)  Performance of Obligations. The Seller shall have performed all obligations
required of it under this Agreement in all material respects.
 
47

--------------------------------------------------------------------------------


(f)  Shareholder Approval. Each of the Buyer and EIAC shall have received the
required affirmative votes from its stockholders in favor of the Merger and the
Sale and Purchase and the SEC shall have declared the Acquisition Registration
Statement effective.
 
(g)  Opinion of Counsel to Seller. Buyer and EIAC shall have received from
counsel to Seller an opinion, customary for transactions of the type
contemplated by the Merger and the Sale and Purchase, which opinion shall be in
form and substance reasonably satisfactory to Buyer and EIAC.
 
(h)  Resignations of Directors. Buyer and EIAC shall have received the
resignations, effective as of the Closing, of all the directors and officers of
each SPV, except for such persons as shall have been designated in writing prior
to the Closing by the Buyer to the Seller.
 
(i)  Organizational Documents. Buyer and EIAC shall have received a copy of (i)
the Certificates of Incorporation, as amended (or similar organizational
documents), of each SPV, certified by the appropriate government official in the
jurisdiction in which each such entity is incorporated or organized, as of a
date not earlier than five days prior to the Closing Date accompanied, if
available, by a certification by the appropriate government official that each
such entity is validly existing and in good standing under the laws of the
jurisdiction of its incorporation and accompanied by a certificate of the
Secretary or Assistant Secretary of each such entity, dated as of the Closing
Date, stating that no amendments have been made to such Certificate of
Incorporation (or similar organizational documents) since such date, and (ii)
the By-laws (or similar organizational documents) of each SPV, certified by a
Director of each such entity.
 
(j)  Minute Books. Buyer and EIAC shall have received a copy of the minute books
and stock register of each SPV, certified by their respective Secretaries or
Assistant Secretaries as of the Closing Date.
 
(k)  Vessel Management Agreements. All management agreements and submanagement
agreements that any SPV is party to or relating to any Vessel will be terminated
on or prior to the Closing Date and new management agreements will be entered
into as required by Section 9(c) of this Agreement.
 
(l)  No Material Adverse Effect. No event or events shall have occurred, or be
reasonably likely to occur, which individually or in the aggregate have, or
might reasonably be expected to have, a Material Adverse Effect.
 
(m)  SOC Escrow Agreement. The Seller, the Buyer and the Escrow Agent shall have
executed the SOC Escrow Agreement (unless such execution is not required
pursuant to Section 3(c)(ii)).
 
(n)  Employment Contracts. The terms of the Employment Contracts shall have been
mutually agreed by the Seller, the Buyer, EIAC and all Key Persons on or before
the date of the filing of the Merger Proxy with the SEC and each Key Person
shall have executed his Employment Contract on or before the Closing Date.
 
48

--------------------------------------------------------------------------------


(o)  Transcripts of Register. The Buyer and EIAC shall have received a
Transcript of Register dated as of the Closing Date issued by the Hong Kong
Shipping Registry evidencing each Vessel duly registered in the ownership of the
relevant SPV free from any and all registered Liens except Permitted Liens;
 
(p)  Classification Status. The Buyer and EIAC shall have received a certificate
issued by the Classification Society of each Vessel dated as of the Closing Date
stating that such Vessel maintains its class free of overdue recommendations
affecting class.
 
(q)  Insurances. The Buyer and EIAC shall have received evidence that each
Vessel is properly insured in accordance with customary market practice for
vessels of similar age and type and as required by the Carry-Over Financing.
 
(r)  SPV Share Ownership. The Seller and/or JVCo shall own all of the issued and
outstanding ordinary shares of each SPV, free and clear of all Liens other than
Liens created by the Carry-Over Financing.
 
(s)  Third Party Approvals. The Seller shall have obtained all Third Party
Approvals and the consent or waiver of any party to a Carry-Over Financing, to
the extent such consent or waiver is necessary to continue the financing
arrangements thereby upon the consummation of the transactions contemplated
hereby.
 
(t)  Officer’s Certificates. Seller shall have delivered to each of EIAC and
Buyer a certificate, signed by a Director, dated as of the Closing Date,
certifying the matters set forth in Sections 15(a), (b), (d), (e), (k), (l) (to
the Knowledge of Seller), (s) and (u).
 
(u)  Seller Closing Conditions. All of the conditions set forth in Section 14
(other than Section 14(f)(ii)) shall have been met.
 
(v)  Assumption of Liabilities. The Buyer shall have received documentation
evidencing the Seller’s Assumption of Liabilities.
 
(w)  Financing. The Financing shall have been made available to Buyer on the
Closing Date.
 
(x)  Financing Private Placement. Seller shall have purchased or agreed to
purchase at and subject to Closing the Financing Private Placement Units issued
in the Financing Private Placement. Notwithstanding the foregoing, the number of
Financing Private Placement Units actually purchased shall not exceed $50
million, and shall be the actual amount as is necessary to meet any capital
threshold requirements of the Financing referred to in (x) immediately above.
 
SECTION 16.  FURTHER ASSURANCES AND OTHER MATTERS.
 
(a)  Each of the Seller, the Buyer and EIAC agrees, upon the request of the
other party, at any time and from time to time, promptly to execute and deliver
all such further documents, promptly to take and forbear from all such action,
and to obtain all approvals, consents, exemptions or authorizations from such
governmental agencies or authorities as may be necessary or reasonably
appropriate in order to effect the Merger and the Sale and Purchase and to more
effectively confirm or carry out the provisions of this Agreement and the other
documents entered into in connection herewith.
 
49

--------------------------------------------------------------------------------


(b)  Seller shall cooperate with and assist EIAC and Buyer in the preparation of
the Merger Proxy and other documents required in connection therewith, which
cooperation and assistance shall include, but not be limited to, providing
appropriate representation letters, preparing and reviewing explanations and
descriptions of Seller’s business and making available Seller’s financial and
business information required to be included in the Merger Proxy pursuant to the
rules and regulations under the Securities Act (including such additional
audited and unaudited financial statements for each SPV and other related
information with respect to any required periods (including the related
Management’s Discussion and Analysis of Financial Conditions), provided that any
financial statements and other related information shall be prepared at the sole
cost of EIAC and the Buyer).
 
(c)  Seller will review the Merger Proxy and other documents required in
connection therewith to assist EIAC and Buyer in their confirmation processes
with respect to information that Seller has provided, and will further permit
EIAC and Buyer to have access to such information as, in Buyer’s discretion,
Buyer deems necessary to ensure that the Merger Proxy, Acquisition Registration
Statement and Resale Registration Statement, as the case may be, do not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not misleading.
 
(d)  Seller on behalf of itself and the SPVs hereby agrees that, except for any
expenses which EIAC and/or the Buyer has agreed to pay under the terms of this
Agreement on the earlier of the termination of this Agreement under Section 20
and the Closing Date, neither it nor any of the SPVs shall have any right,
title, interest or claim of any kind (each, a “Trust Fund Claim”) in or to any
monies that were at any time retained in the trust fund (the “Trust Fund”)
established by EIAC for the benefit of the public stockholders and the
underwriters of the IPO and hereby waive any Trust Fund Claim against any such
monies which it may have in the future as a result of, or arising out of, any
negotiations, contracts or agreements with EIAC and will not for any reason
whatsoever seek recourse against the monies that are retained in the Trust Fund
for such purposes. The obligations arising under this Section 16(d) shall
survive the termination of this Agreement.
 
SECTION 17.  INDEMNITIES.
 
(a)  Subject to the terms and conditions of this Section 17 and the Closing
having occurred, and notwithstanding anything to the contrary contained in this
Agreement, the Seller hereby agrees to indemnify, defend and hold harmless the
Buyer Indemnitees from and against all Losses asserted against, resulting to,
imposed upon, or incurred by any Buyer Indemnitee by reason of, arising out of
or resulting from:
 
(i)  the inaccuracy or breach of any representation or warranty of the Seller
contained in or made pursuant to this Agreement, any Exhibits, Schedules or any
certificate delivered by the Seller to the Buyer pursuant to this Agreement with
respect hereto or thereto in connection with the Closing;
 
50

--------------------------------------------------------------------------------


(ii)  the non-fulfillment or breach of any agreement, covenant or undertaking of
the Seller or any SPV contained in this Agreement or any Ancillary Agreement;
 
(iii)  any Liability (other than the Carry-Over Financing) of an SPV
attributable to the operations or actions of any SPV or the Seller occurring on
or prior to the Closing Date; or
 
(iv)  Disclosed Legal Proceedings.
 
(b)  The Buyer shall notify the Seller of any Claim for which the Seller may
have an indemnification liability under this Agreement as soon as reasonably
possible, giving reasonable details, provided, however, that the failure to give
such timely notice shall not affect the Buyer’s rights to indemnification
hereunder, except to the extent the Seller is actually prejudiced by such
failure. In the event of a Third Party Claim, the Seller shall have 30 days
after the receipt of such notice to elect to undertake, conduct and control,
through counsel of its own choosing and at its expense, the settlement or
defense thereof, and the Buyer shall cooperate with the Seller in connection
therewith; provided that:
 
(i)  the Seller acknowledges and agrees in writing that the indemnification
provisions of this Section 17 apply to such Third Party Claim;
 
(ii)  the Seller shall permit the Buyer to participate in such settlement or
defense through counsel chosen by the Buyer, provided that the fees and expenses
of such counsel shall be borne by the Buyer;
 
(iii)  the Seller shall keep the Buyer advised as to the current status and
progress of such settlement or defense;
 
(iv)  the Seller shall not, without the prior written consent of the Buyer
(which consent shall not be unreasonably withheld or delayed), settle or
compromise any such Third Party Claim or consent to the entry of any order,
judgment, injunction, or consent decree in respect to such Third Party Claim;
and
 
(v)  nothing herein shall require the Buyer to consent to any such settlement or
compromise or to the entry of any order, judgment, injunction or consent decree
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to the Buyer a release from all liability in respect to
such Third Party Claim or which affects the ability of the Buyer or any SPV to
conduct its business operations after the date thereof.
 
So long as the Seller is diligently contesting any such Third Party Claim in
good faith (and is otherwise complying with the conditions in the preceding
sentence), the Buyer shall not pay or settle any such Third Party Claim.
Notwithstanding the foregoing, the Buyer shall have the right to pay or settle
any Third Party Claim, provided that in such event it shall waive any right to
indemnity therefor by the Seller. If the Seller does not notify the Buyer within
30 days after the receipt of the Buyer’s written notice of a Third Party Claim
that it elects to undertake the defense thereof (or does not otherwise comply
with the conditions set forth in this Section 17(b)), the Buyer shall have the
right to contest, settle or compromise the Third Party Claim in the exercise of
its reasonable judgment at the expense of the Seller.
 
51

--------------------------------------------------------------------------------


(c)  Seller’s indemnity shall include all Losses arising from any demands,
claims, suits, actions, costs of investigation, notices of violation or
noncompliance, causes of action, proceedings and assessments made by Third
Parties whether or not ultimately determined to be valid. Solely for the purpose
of determining the amount of any Losses (and not for determining any breach) for
which any Buyer Indemnitee may be entitled to indemnification pursuant to this
Section 17, any Losses recoverable in respect of a breach of representation or
warranty contained in this Agreement that is qualified by a term or terms such
as “material” or “materially,” or any equivalent qualification shall include all
Losses that are recoverable in respect of such breach, and not only the
“material” Losses or the Losses that relate to the part which is “material.” Any
Buyer Indemnitee seeking indemnification under this Agreement shall take and
shall cause its Affiliates and their respective directors and officers to take
all commercially reasonable steps to mitigate the amount of any Losses upon
becoming aware of any event which would reasonably be expected to, or does, give
rise thereto, including incurring costs only to the minimum extent necessary to
remedy the breach or inaccuracy which gives rise to such Losses.
 
(d)  The parties hereto acknowledge and agree that the remedies provided for in
this Section 17 shall be their sole and exclusive remedy with respect to any
Claims under this Agreement, except in respect of Taxes. The Buyer’s rights and
remedies under this Section 17 or any other provision of this Agreement shall
not exclude or limit any other remedies that may be available to it under any
applicable law, such as (without limitation) the right to apply to a court of
competent authority in any jurisdiction for relief by way of injunction or
restraining order or the right to seek specific performance of this Agreement.
 
(e)  To the extent that a Claim indemnified by Seller under this Agreement is in
effect paid in full (or if payment of such Claim is otherwise provided for to
the reasonable satisfaction of the Buyer Indemnitee) by the Seller, the Seller
(as the case may be) shall, to the extent permitted by law, be subrogated to the
rights and remedies of the Buyer Indemnitee on whose behalf such Claim was paid
or provided for (including the rights of such Buyer Indemnitee under its
insurance) with respect to the transaction or event giving rise to such Claim.
Should the Buyer Indemnitee receive any refund, reimbursement or other payment,
in whole or in part, with respect to any Claim paid by or on behalf of Seller,
such Buyer Indemnitee shall promptly pay the amount so received (but not an
amount in excess of the amount Seller has paid or caused to be paid in respect
of such Claim) plus interest thereon to the extent that such amount reimbursed
included such interest less any Taxes (net after adjustment) as may be required
to be paid with respect to such reimbursed amount.
 
(f)  [Intentionally omitted].
 
(g)  Seller shall have no liability (for indemnification or otherwise) with
respect to any Claim under this Agreement (except in respect to Taxes):
 
(i)  until the total of all Losses with respect to such matters exceeds
$5,000,000, after which Seller must indemnify the Buyer Indemnitees for the full
amount of such Losses from the first dollar of such Losses; or
 
52

--------------------------------------------------------------------------------


(ii)  made after the First Anniversary.
 
(h)  Seller’s aggregate liability (for indemnification or otherwise, except in
respect of Taxes) with respect to Claims under this Agreement shall not exceed
$25,000,000; provided that the limitation provided under this subclause (h)
shall not apply to Claims made after the Closing arising under Section 11(a),
(b), (d), (e), (f) and (i) of this Agreement or related thereto or Claims
resulting from or due to fraud.
 
SECTION 18.  TAX RETURNS AND PRE-CLOSING TAXES AND STRADDLE PERIOD TAXES
 
(a)  Notwithstanding any provision of this Agreement to the contrary, all rights
and remedies of the parties relating to Pre-Closing Taxes and Straddle Period
Taxes, Losses arising from such Taxes and any other matter relating to such
Taxes are set forth exclusively in this Section 18. The sole remedies, rights of
payments and damages available with respect to such Taxes, Losses arising from
such Taxes and any other matter relating to such Taxes are those set forth in
this Section 18.
 
(b)  The Seller shall be liable for, and, subject to the provisions of this
Section 18, shall pay, indemnify and hold harmless the Buyer Indemnitees, on an
after-tax basis, against any and all Pre-Closing Taxes and any Losses arising
from Pre-Closing Taxes. Seller shall be liable for, and subject to the
provisions of this Section 18, shall pay, indemnify and hold harmless the Buyer
Indemnitees, on an after-tax basis, against Seller’s Portion of any Straddle
Period Taxes (including any amounts paid to Seller under Section 18(j)) in
excess of the Reserved Tax Liability and any Losses arising therefrom.
 
(c)  The Seller shall have exclusive authority subject to the provisions of this
Section 18 to prepare and file or cause to be prepared and filed all Pre-Closing
Tax Returns for each SPV, including any Estimated Tax Returns due on or prior to
the Closing Date.
 
(d)  The Seller shall prepare and duly and timely file or cause to be prepared
and duly and timely filed all Pre-Closing Tax Returns for all SPVs. Each such
Tax Return shall be true, correct and complete, shall be prepared in the same
manner as the Tax Returns of the SPVs for the immediately preceding taxable year
or period, and shall not make, amend or terminate any election without the prior
written consent of the Buyer (which consent shall not be unreasonably withheld
or delayed). The Seller shall duly and timely pay the Tax shown to be due on
each such Tax Return. Promptly after the filing of each such Tax Return, Seller
shall provide Buyer with a copy of the Tax Return, together with proof of the
payment of the Tax shown thereon to be due.
 
(e)  The Buyer shall prepare (in accordance with the past practices of the
relevant SPV, except to the extent required by law) the initial draft of all
Straddle Period Tax Returns (other than Estimated Tax Returns due on or prior to
the Closing Date) of each of the SPVs and shall submit such Tax Returns, along
with a calculation of the Seller’s Portion of any Straddle Period Taxes relating
to such Tax Returns (net of the Reserved Tax Liability for the relevant SPV and
net of any Prepaid Taxes related to such Straddle Period Taxes), to the Seller
for its approval no later than thirty (30) days prior to the due date thereof.
No later than ten (10) days after the receipt of such Tax Return from the Buyer,
the Seller shall notify the Buyer of any reasonable objections the Seller may
have to items set forth in such draft Tax Returns and/or the calculation of the
Sellers Portion of Straddle Period Taxes for which the Seller is responsible.
The Buyer and Seller agree to consult and resolve in good faith any such
objections, it being understood and agreed that in the absence of any such
resolution, any and all such objections shall be in a manner consistent with the
past practices with respect to such items unless otherwise required by law.
 
53

--------------------------------------------------------------------------------


If the Seller and the Buyer cannot resolve any and all objections by the
fifteenth (15th) day prior to the due date of the Straddle Period Tax Returns
that are the subject of the dispute, the issue involved shall be submitted to an
independent public accounting firm acceptable to both the Seller and the Buyer;
provided, however, that if the dispute or disagreement involves a matter of
legal interpretation, then upon the written consent of both parties (which shall
not be unreasonably withheld or delayed by either of them), such dispute shall
be resolved by such independent public accounting firm, provided that in the
absence of such written consent, such independent accounting firm shall select
an outside attorney (1) experienced in the relevant tax law and (2) mutually
acceptable to the Seller and the Buyer (which acceptance shall not be
unreasonably withheld or delayed by either of them) to resolve such dispute or
disagreement. If the Seller and the Buyer cannot agree on an independent public
accounting firm, the first Big Four Public Accounting Firm (on an alphabetical
basis) that is not currently serving as the auditor of the Seller or the Buyer
shall be selected to resolve the dispute. The Seller and the Buyer shall provide
all necessary information to the independent accounting firm (or any outside
attorney selected by such accounting firm), and shall instruct the independent
accounting firm (or outside attorney selected by such accounting firm) to
resolve the dispute, to the extent reasonably possible, no later than five 5
days prior to the due date of such Tax Returns. The decision of the independent
public accounting firm (and any outside attorney selected by such accounting
firm) in resolving the dispute shall be final and binding. The fees and expenses
incurred with respect to the independent public accounting firm resolving the
dispute shall be allocated fifty percent (50%) to the Seller and fifty percent
(50%) to the Buyer. All other fees and expenses incurred in resolving the
dispute shall be borne by the party hereto that incurs such fees and expenses.
 
Not later than three (3) days prior to the due date of the Straddle Period Tax
Returns, the Seller shall pay to the Buyer the Seller’s Portion of Straddle
Period Taxes in respect to such Tax Returns if such calculation shall not then
be in dispute, provided that if any amount involved in such calculation shall
then be in dispute under the provisions of the preceding paragraph, Seller shall
pay to Buyer the amount in dispute, upon receipt of a written acknowledgement by
the Buyer that it will repay to Seller any such amount promptly after a
determination pursuant to the provisions of the preceding paragraph that Seller
does not owe such amount.
 
(f)  For purposes of this Agreement, Taxes related to a Straddle Period shall be
apportioned to the Seller (“Seller’s Portion”) for the period up to and
including the close of the Closing Date and to the Buyer (“Buyer’s Portion”) for
the period subsequent to the Closing Date, determined as follows:
 
(i)  in the case of real property and personal property Taxes on a per-diem
basis; and
 
54

--------------------------------------------------------------------------------


(ii)  otherwise, as determined from the books and records of the relevant SPV as
though the taxable year of the SPV had terminated as of the close on the Closing
Date but apportioning any annual exemption amount based on the relative number
of days in the portion of the Straddle Period through and including the Closing
Date and in the balance of the Straddle Period.
 
For avoidance of doubt, Seller’s Portion of any Straddle Period Taxes shall be
determined without regard to any Prepaid Taxes or Reserved Tax Liability.
 
(g)  The Buyer shall have exclusive authority to prepare and file or cause to be
prepared and filed all Tax Returns for all SPVs for all tax reporting periods
that begin on or after the Closing Date. Notwithstanding any provision of this
Agreement to the contrary, Buyer or any of its nominated subsidiaries also shall
have exclusive authority to make a Section 338 Election in respect to the
acquisition of the SPV Shares hereunder and to prepare and file or cause to be
prepared and filed all Tax Returns in connection therewith.
 
(h)  The Seller and the Buyer agree that Tax Returns that would otherwise be
filed for tax periods that begin on or prior to the Closing Date and which would
otherwise end after the Closing Date will reflect a short taxable year for any
SPV ending on the Closing Date in any federal, state, local or foreign taxing
jurisdiction in which such tax year is allowed by administrative practice,
whether or not required by law.
 
(i)  Each of the Buyer and Seller shall bear all costs incurred in preparing and
filing the Tax Returns that such party is responsible to prepare and file under
this Agreement.
 
(j)  To the extent that the Reserved Tax Liability shall exceed the Seller’s
Portion of the Straddle Period Taxes (as determined under this Section 18), the
Buyer shall pay the Seller such excess at the same time as the related Straddle
Period Tax Return is filed.
 
(k)  The Buyer shall promptly notify the Seller in writing upon receipt by the
Buyer or any Affiliate of the Buyer (including any SPV) of any communication
with respect to any Tax Matter (or pending or threatened Tax Matter) relating to
any Tax period beginning before the Closing Date. The Buyer shall include with
such notification a complete copy of any written communication received by the
Buyer or any affiliate of the Buyer in respect of such Tax Matter.
 
(l)  The Seller shall have the sole right to represent the interests of the any
SPA, and the right to employ counsel of its choice at its expense and to make
decisions with respect to negotiation, contest or settlements in any Tax Matter
relating to any Pre-Closing Tax Returns for any SPV, provided that (i) the
Seller acknowledges and agrees in writing that the indemnification provisions of
this Section 18 apply to the Pre-Closing Taxes in dispute, (ii) the Seller shall
permit the Buyer to participate in such settlement or defense through counsel
chosen by the Buyer and at the Buyer’s expense, (iii) Seller shall keep the
Buyer advised as to the current status and progress of such settlement or
defense, and (iv) the Seller shall not, without the prior written consent of the
Buyer (which shall not be unreasonably withheld or delayed) settle or compromise
any such Tax Matter if any such settlement or compromise could affect any tax
period other than a Pre-Closing Tax Period.
 
55

--------------------------------------------------------------------------------


(m)  The Buyer and Seller shall jointly represent the interests of any SPV, and
shall jointly employ mutually agreed counsel (with expenses divided in the
proportions that the Seller’s Portion and the Buyer’s Portion are of the
relevant Straddle Period Tax) and shall jointly make decisions with respect to
negotiation, contest or settlements in any Tax Matter related to any Straddle
Period Tax Return.
 
(n)  Beginning on the Closing Date, each of the Seller and the Buyer, on behalf
of itself and each Affiliate, respectively, agrees to use good faith efforts to
provide the other party hereto with such cooperation or information as such
other party hereto reasonably shall request in connection with the determination
of any payment or any calculations described in this Agreement and the
preparation or filing of any Pre-Closing Tax Return or Straddle Period Tax
Return. Such cooperation and information shall include preparing and submitting
to the Seller (in a time frame consistent with past practice), at Buyer’s
expense (other than Out-of-Pocket Expenses, which shall be paid by the Seller)
all information within the control or possession of Buyer, any SPV or any
Affiliate of any of them that the Seller shall reasonably request, in such form
as the Seller shall reasonably request, to enable the Seller to prepare any Tax
Returns required to be filed by the Seller pursuant to this Section 18.
 
(o)  Any request for information or documents pursuant to this Section 18 shall
be made by the requesting party in writing. The other party hereto shall use
reasonable efforts to promptly provide the requested information. Except as
otherwise provided in this Agreement, the requesting party shall reimburse the
other party for any Out-of-Pocket Expenses incurred by such party in connection
with providing any information or documentation pursuant to this clause (o).
Upon reasonable notice, each of the Seller and the Buyer (at its own expense
other than Out-of-Pocket Expenses, which will be paid by the Seller) shall make
its, or shall cause its Affiliates, as applicable, to make their, employees and
facilities available on a mutually convenient basis to provide explanation of
any documents or information provided hereunder. Any information obtained under
this provision shall be kept confidential, except as otherwise reasonably may be
necessary in connection with the filing of Tax Returns or in conducting any Tax
Matter.
 
(p)  For at least three (3) years following the Closing Date, each party hereto
will retain such records, documents, accounting data and other information
(including computer data) in its possession in the ordinary course of business
reasonably necessary for (i) the preparation and filing of all Pre-Closing Tax
Returns and Straddle Period Tax Returns required to be filed by, on behalf of,
or with respect to another party hereto, and (ii) any Tax Matters relating to
such Pre-Closing Tax Returns, Straddle Period Tax Returns, or to any Pre-Closing
Taxes payable by, on behalf of, or with respect to, another party hereto.
 
SECTION 19.  CONFIDENTIALITY AND ANNOUNCEMENTS.
 
(a)  The parties to this Agreement agree that the existence and terms of this
Agreement are strictly confidential and further agree that they and their
respective representatives shall not disclose to the public or to any third
party the existence or terms of this Agreement or any other Confidential
Information (as defined below) other than with the express prior written consent
of the other party, except as may be required by applicable law, rule or
regulation, or at the request of any Governmental Authority having jurisdiction
over such party or any of its representatives, control persons or affiliates,
including, without limitation, the rules and regulations of the SEC, the
American Stock Exchange, or the NASD, or as may be required to defend any action
brought against such person in connection with the transactions contemplated by
this Agreement.
 
56

--------------------------------------------------------------------------------


(b)  Notwithstanding the above, the Seller hereby consents to the filing by EIAC
of a current report on Form 8-K with the SEC announcing the transaction
contemplated by this Agreement upon the execution of this Agreement in such form
as shall be agreed between EIAC and the Seller before the execution of this
Agreement.
 
(c)  Any other press release or other public announcement by the Seller or EIAC
or their respective representatives relating to the transactions contemplated by
the Agreement shall be agreed between EIAC and the Seller prior to the public
release or dissemination of same (such agreement not to be unreasonably withheld
or delayed).
 
(d)  For the purposes of this Section 19, “Confidential Information” means any
information relating to EIAC, the Buyer, the Seller, the SPVs, their directors,
officers, representatives, employees, agents or advisers obtained whether before
or after the date of this Agreement in any form from or pursuant to discussions
with EIAC, the Buyer, the Seller, the SPVs, or any of their directors, officers,
representatives, employees, agents or advisers unless it is publicly known
either at the date of the disclosure or at any time thereafter (other than by
breach of this Agreement).
 
SECTION 20.  TERM AND TERMINATION.
 
(a)  This Agreement shall terminate and be of no further force and effect upon
the earlier to occur of:
 
(i)  satisfaction of all obligations of all parties to this Agreement;
 
(ii)  from and after May 14, 2008 (or such later date as determined by clause
(b) below), mutual agreement in writing of the Seller and EIAC acting in good
faith that the market has not reacted favorably to the transactions contemplated
hereby (which may be determined by, among other things, average stock and
warrant prices of EIAC over a 20 day period), such mutual agreement not be
unreasonably withheld;
 
(iii)  in the event that the SEC has not cleared the Merger Proxy by July 21,
2008, notice by Seller to EIAC and Buyer that it has elected unilaterally to
terminate this Agreement;
 
(iv)  in the event Captain Vanderperre and Mr. Fred Cheng are not appointed to
the respective offices of Buyer set forth in Section 9(a) hereof, notice by
Seller to EIAC and Buyer that it has elected unilaterally to terminate this
Agreement; and
 
(v)  in the event that the Seller fails to obtain the Financing on or before
December 17, 2007, by notice of Seller to EIAC and Buyer, or notice of Buyer and
EIAC to Seller.
 
57

--------------------------------------------------------------------------------


(b)  In the event the Audited Financial Statements and the Interim Financial
Statements have not been prepared and delivered to EIAC by December 14, 2007,
then the May 14, 2008 date referred to in Section 20(a) above shall be extended
for the greater of (i) such period of time as shall equal the difference between
December 14, 2007 and the date on which such financial statements (or the
financial statements for a subsequent reporting period, in the event that the
Interim Financial Statements are stale and cannot be used in the Merger Proxy)
have been delivered to EIAC for inclusion in the Merger Proxy, and (ii) 15
calendar days.
 
(c)  Notwithstanding anything to the contrary set forth in this Agreement,
Sections 17 and 19 hereof shall survive the termination of this Agreement and
remain in full force and effect.
 
SECTION 21.  MISCELLANEOUS.
 
(a)  Notices. All notices provided hereunder shall be given in writing and
either delivered personally or by courier service or by facsimile transmission,
 
if to the Buyer, to:
ENERGY INFRASTRUCTURE MERGER CORPORATION
c/o V&P Law Firm
15, Filikis Eterias Sq.,
106 73 Athens,
Greece
Attention: John Papapetros, Esq.
Fax No: 30 210 723 1462
 
if to EIAC, to:
 
ENERGY INFRASTRUCTURE ACQUISITION CORP.
1105 North Main Street
Suite 1300,
Wilmington, Delaware 19081
Attention: Ms. Susan Dub
Fax No: (302) 651-8423
or
 
ENERGY INFRASTRUCTURE ACQUISITION CORP.
 
Athens Office
1 Zissimopoulou + Poseidonos Ave.
GR-16674 Glyfada
Athens
Attention: Mr. Marios Pantazopoulos
Fax No: +30 210 89 83 929
 
with a copy (which shall not constitute notice) to:
 
Loeb & Loeb LLP
345 Park Avenue
New York, NY 10021
Attention: Mitchell Nussbaum, Esq.
Fax No: (212) 407-4990
 
58

--------------------------------------------------------------------------------


if to the Seller to:
 
VANSHIP HOLDINGS LIMITED
C/o Univan Ship Management Limited
Suite 801 Asian House
1 Hennessy Road, Wanchai
Hong Kong
Attention: Captain C.A.J. Vanderperre
Fax No: (+852) 2861 0742
 
with a copy (which shall not constitute notice) to:
 
Watson, Farley & Williams (New York) LLP
100 Park Avenue, 31st Floor
New York, NY 10017
Attention: Daniel C. Rodgers, Esq.
Fax No: (212) 922-1512
 
or to such other address as the parties shall from time to time designate in
writing. Any notice delivered personally or by fax shall be deemed given upon
receipt (with confirmation of receipt required in the case of fax
transmissions); any notice given by overnight courier shall be deemed given on
the third Business Day after delivery to the overnight courier.
 
(b)  Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York without regard to conflicts of laws principles.
 
(c)  Arbitration. Any controversy or claim arising out of or in conjunction with
this Agreement shall be settled by arbitration in accordance with the Commercial
Rules of the American Arbitration Association then in effect in the State of New
York and judgment upon such award rendered by the arbitrator shall be final and
binding upon the parties and may be entered and enforced in any court having
jurisdiction thereof. The arbitration shall be held in the State of New York,
New York County or such other location as mutually agreed before a panel of
three (3) arbitrators, one selected by Seller, one selected jointly by Buyer and
EIAC, and the third by the two (2) so chosen. The arbitration award shall
include attorneys’ fees and costs to the prevailing party.
 
(d)  Survival. (i) All representations and warranties contained herein, as made,
when made, shall survive the Closing (unless the damaged party knew of any
misrepresentation or breach of warranty at the time of Closing, other than in
the case of fraud); and (ii) Sections 6 and 9(d) hereof shall survive the
Closing.
 
(e)  Headings. Headings used herein are for convenience only and shall not in
any way affect the construction of, or be taken into consideration in
interpreting, this Agreement.
 
59

--------------------------------------------------------------------------------


(f)  Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
(g)  No Trading. From the date of this Agreement, neither the Seller nor any
Seller’s Affiliate, their respective officers, directors, employees, agents or
representatives shall use any material non-public information of EIAC (including
the existence and terms of this Agreement) to purchase, sell, make any short
sale of, loan, grant any option for the purchase of, or otherwise transfer or
dispose of any securities of EIAC.
 
(h)  Amendments in Writing. No amendment, modification, waiver, termination or
discharge of any provision of this Agreement, or any consent to any departure by
any of the Seller, the Buyer or EIAC from any provision hereof, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto, and each such amendment, modification, waiver, termination or discharge
shall be effective only in the specific instance and for the specific purpose
for which given. No provision of this Agreement shall be varied, contradicted or
explained by any oral agreement, course of dealing or performance or any other
matter not set forth in an agreement in writing and signed by the parties
hereto.
 
(i)  Expenses. Each party shall be responsible for its own expenses in
connection with the preparation, negotiation, execution and delivery of this
Agreement, provided that the costs of preparing the Audited Financial Statements
and the Interim Financial Statements and the costs of Seller's counsel shall be
borne by Seller and reimbursed by the Buyer and/or EIAC to the Seller, upon the
earlier of termination of this Agreement pursuant to Section 20 and the Closing,
and the cost of any other audited or interim financial statements requested by
SEC shall be borne by EIAC. Any stamp duties or other transfer or similar Taxes
payable to any Governmental Authority in relation to the transfer of the SPV
Shares to the Buyer shall be borne by the Buyer. No broker, agent, finder,
consultant or other person or entity is entitled to be paid based upon any
agreement made by any party in connection with any transaction contemplated
hereby other than (i) Fortis Securities LLC, which Seller shall have the
obligation to compensate (provided that on the Closing Date the Buyer shall
issue to Fortis Securities LLC 200,000 shares of Buyer Common Stock (such shares
forming part of the Stock Consideration) in partial satisfaction of the fees of
Fortis Securities LLC)), and (ii) Maxim Group LLC and Investment Bank of Greece,
which EIAC shall have the sole obligation to compensate. Each party shall
indemnify the other for any claim by any third party to such payment.
 
(j)  Execution in Counterparts. This Agreement and any amendment, waiver or
consent hereto may be executed by the parties hereto in separate counterparts
(or upon separate signature pages bound together into one or more counterparts),
each of which, when so executed and delivered, shall be an original, but all
such counterparts shall together constitute one and the same instrument. All
such counterparts may be delivered among the parties hereto by facsimile or
other electronic transmission, which shall not affect the validity thereof.
 
(k)  Entire Agreement. This Agreement and the other documents referred to herein
or therein, on and as of the date hereof, constitute the entire agreement of the
parties hereto with respect to the subject matter hereof or thereof, and all
prior understandings or agreements, whether written or oral between the parties
hereto with respect to such subject matter (including, without limitation, the
Memorandum of Understanding) are hereby superseded in their entirety.
 
60

--------------------------------------------------------------------------------


(l)  Exhibits and Schedules. The exhibits attached hereto or any schedules
referenced in this Agreement are incorporated by reference herein and shall have
the same force and effect with respect to the provisions set forth therein as
though fully set forth in this Agreement.
 
(m)  Successors and Assigns. This Agreement shall be binding upon, shall inure
to the benefit of and shall be enforceable by the parties hereto and their
respective successors and assigns; provided, that, except for permitted
transferees of Registrable Securities, who shall be entitled to the benefits of
Section 6 hereof, none of the Buyer, the Seller or EIAC may assign any of its
obligations hereunder without the prior written consent of the other party or
parties (as the case may be).
 
(n)  Non Waiver. Any failure at any time of either party to enforce any
provision of this Agreement shall neither constitute a waiver of such provision
nor prejudice the right of any party hereto to enforce such provision at any
subsequent time.
 
(o)  Rights Against JVCo Shareholders. Each of EIAC and the Buyer hereby waive
any right or cause of action it may have against any shareholder in JVCo other
than Seller in respect of or arising from the Merger, the Sale and Purchase
and/or any other transaction contemplated in connection therewith by this
Agreement.
 
(p)  Acknowledgement of Prior Agreements. Buyer hereby acknowledges (i) that
certain Registration Rights Agreement between EIAC and the Initial Stockholders
dated as of July 17, 2006 ("Registration Rights Agreement") and (ii) that
certain Subscription Agreement dated as of January 2, 2006, by and between the
Company and George Sagredos, as amended, as subsequently assigned to Energy
Corp. ("Initial Private Placement Subscription Agreement"), and hereby confirms
such agreements and that upon the Merger agrees to honor and be bound by the
obligations of EIAC under each such agreement, in accordance with the terms
thereof, as if it were originally a party thereto.
 
(q)  Filing of Merger Proxy. Each of Seller, EIAC and Buyer agree to perform
their respective best reasonable efforts in order that the preliminary filing of
the Merger Proxy is made with the SEC no later than December 21, 2007.
 
[Signature Page Follows]
 
61

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and date
first above written.
 
ENERGY INFRASTRUCTURE ACQUISITION CORP.
 
 
By: _/s/ George P. Sagredos__
Name: George P. Sagredos
Title: President and Chief Operating Officer
 
ENERGY INFRASTRUCTURE MERGER CORPORATION
 
By: _/s/ George P. Sagredos__
Name: George P. Sagredos
Title: President
 
VANSHIP HOLDINGS LIMITED
 
By: _/s/ Captain C.A.J. Vanderperre__
Name: Captain C.A.J. Vanderperre
Title: Director

62

--------------------------------------------------------------------------------


 
The following schedules to the Share Purchase Agreement have been omitted in
accordance with Item 601(b)(2) of Regulation S-K. The Company agrees to furnish
supplementally a copy of any omitted schedule to the Securities and Exchange
Commission upon request.
 
Schedule 1 - Carry-Over Financing
 
Schedule 2 - Legal Proceedings
 
Schedule 11(c) - Required Consents
 
Schedule 11(d) - Ownership of SPV Shares
 
Schedule 11(f) - Vessels
 
Schedule 11(g) - Governmental Actions
 
Schedule 11(j) - Tax sharing or allocation agreements
 
Schedule 11(p) - Material Contracts
 
Schedule 11(q) - Defaults; Breaches of Material Contracts
 
Schedule 11(r) - Business Conduct
 
Schedule 11(z) - Bank Accounts
 
Schedule 12(g) - Buyer’s Corporate Documents
 
Schedule 12(h) - Buyer’s outstanding shares of common stock, rights and warrants
 
Schedule 12(j) - Buyer’s Contractual Liabilities
 
Schedule 13(g) - EIAC’s Contractual Liabilities
 
Schedule 13(h) - EIAC’s insider loans
 
Schedule 13(i) - EIAC’s outstanding shares of common stock, rights and warrants
and shares outstanding on a fully diluted basis
 


63

--------------------------------------------------------------------------------

